       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 1 of 73. PageID #: 124




                                IN THE UNITED STATES DISTRICT
                               COURT WESTERN DIVISION FOR THE
                                  NORTHERN DISTRICT OF OHIO

Ohio Stands Up! and Kristen Beckman,          )
       Plaintiffs,                            )
                                              )
Attorneys:                                    )
Thomas Renz (Bar ID 98645)                    )
1907 W State St. #162                         )
Fremont, OH 43420                             )
                                              )     CASE NO.: 3:20-cv-02814-JRK
&                                             )
                                              )
Robert Gargasz (Bar ID 7136)                  )
1670 Cooper Foster Park Rd.                   )
Lorain, OH 44053                              )
                                              )
&                                             )
                                              )
N. Ana Garner (NM Bar ID#921)                 )
1000 Cordova Pl., #644                        )
Santa Fe, NM 87505                            )
(pending pro hac vice approval)               )
                                              )
-vs-                                          )     JUDGE: James R. Knepp II
                                              )
The United States Department of Health &      )
Human Services, Center for Disease Control    )
(CDC), Secretary Norris Cochran, Director     )
Rochelle Walensky, The National Center for    )
Health Statistics (NCHS), Director Brian C.   )     AMENDED COMPLAINT
Moyer, and John and/or Jane Doe[s] 1-20,      )
                                              )
Defendants.                                   )




                                                                         Page 1 of 73
           Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 2 of 73. PageID #: 125




Table of Contents
COMPLAINT: FEDERAL QUESTION ........................................................................................ 5

I.         Introduction ............................................................................................................................. 5

II.        Prayers for Relief .................................................................................................................... 7

III.         Parties ................................................................................................................................... 8

      A.         Plaintiffs and Injury .......................................................................................................... 8

      B.         Defendants ...................................................................................................................... 10

IV.          Jurisdiction, Standing, and Venue ..................................................................................... 10

      A.         Generally ........................................................................................................................ 10

           1.       Concerning the PRA ................................................................................................... 12

           2. Concerning the IQA .......................................................................................................... 13

           3. Concerning the Administrative Procedures Act (APA) .................................................... 13

      B. Policy Considerations for Standing ...................................................................................... 14

      C. Venue ................................................................................................................................... 15

V. Statement of the Case ............................................................................................................ 15

      A. Death Counts ........................................................................................................................ 16

      C.         INFECTIOUS DISEASE REPORTING AND CAUSES OF DEATH ......................... 20

      D.         COVID-19 MORTALITY VS. FLU MORTALITY ..................................................... 28



                                                                                                                                      Page 2 of 73
        Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 3 of 73. PageID #: 126




   E. VARIATIONS IN HOW STATES REPORT RESULTS IN CONFUSING DATA .......... 28

   F. FINANCIAL INCENTIVE FOR FALSE REPORTING .................................................. 30

   G. FINAL COMMENTS ON DEATH COUNTING ............................................................... 31

   VI. Testing for COVID-19 ...................................................................................................... 32

        A.       Other Testing Issues ................................................................................................... 43

        B.       Examples of Testing Failures ..................................................................................... 47

        C.       Other Countries Inflated Numbers Too ...................................................................... 49

        D. The CDC’s Strange Definition of a “Case” .................................................................... 49

        E. Clinical Criteria .............................................................................................................. 50

        F. Commentary on “Clinical Criteria” ................................................................................ 50

        G.       Laboratory Criteria ..................................................................................................... 52

        H.       Commentary on Laboratory Criteria: ......................................................................... 53

        I.    Epidemiologic Linkage .................................................................................................. 53

        J.    Criteria to Distinguish a New Case from an Existing Case ........................................... 54

        K.       Commentary on Criteria to Distinguish a New Case from an Existing Case: ............ 54

XI. THE LAW .............................................................................................................................. 54

   A.         The Paperwork Reduction Act ....................................................................................... 54

   B. The Administrative Procedures Act ..................................................................................... 59

   C. Writ of Mandamus ............................................................................................................... 63

   D. Implied Constitutional/Statutory Duty of Honesty and Fair Dealing .................................. 64


                                                                                                                           Page 3 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 4 of 73. PageID #: 127




XII Prayers for Relief: ................................................................................................................. 67

   1. Enjoin the current and future use of the March 24, 2020 rule changing the death reporting

   procedures as they apply COVID-19. ....................................................................................... 69

   2. Enjoin the current and future reporting using said COVID-19 Death reporting rule unless

   and until it is properly implemented under existing law........................................................... 69

   3. Enjoin the use of “Case Reporting” using unreliable testing procedures such as PCR

   testing without the proper creation of a national standard for PCR tests and a uniform

   definition of what a “case” is that is scientifically meaningful and in compliance with relevant

   law and regulation. .................................................................................................................... 70

   4. Declare and hold unlawful and set aside the agency rule regarding reclassification of

   deaths by COVID-19 to the extent it is found to be: arbitrary, capricious, an abuse of

   discretion, or otherwise not in accordance with law; or contrary to constitutional rights; or in

   excess of statutory jurisdiction, authority or limitations, or short of statutory right; or without

   observance of procedure required by law; or unwarranted by the facts. .................................. 70

   5. Grant an affirmative injunction that the NCHS report the accurate death data using the

   traditional reporting methods within 2 weeks from the grant of this injunction. ..................... 71

   6. Should the Court determine no viable alternatives for relief are available we ask that the

   Court grant a writ of mandamus and compel Defendant Agency, Director Rochelle Walensky,

   and other relevant agency personnel to comply with laws they failed to follow in the new

   policy or rule on how to code deaths by COVID-19. ............................................................... 71




                                                                                                                           Page 4 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 5 of 73. PageID #: 128




                         COMPLAINT: FEDERAL QUESTION


    I.       Introduction

    1. Plaintiffs open their complaint by humbly requesting that the Court consider two

questions in preparation for the issues that must be addressed by the Court. First, is it legal or

acceptable to mislead the Supreme Court of the United States? And second, should the Courts

afford broad enough power to unelected bureaucrats that they may mislead the people, politicians

and Supreme Court of the United States, when those actions result in the abridgement of

fundamental rights – such as freedom of religion?

    2. Today before the Court, Plaintiffs bring several counts, but really only two major

questions:

    A. Can a federal agency intentionally mislead the public to an extent that Constitutional

         freedoms are lost, people are dying from policies based on those misrepresentations, and

         even an election is potentially impacted by policies created in reaction to this data?

    B. Do facts matter in our judicial system or have we come to a point that procedural and

         judicial precedents may be used to circumvent truth and justice when the law is plainly

         being violated?1




1
 We ask this question with great humility but believe strongly that we are verging on a judicial precipice where
procedural and non-statutory rules are, at times, acting as a bar to justice. While Plaintiffs believe the rules and
procedure developed over the history of our nation are generally good and very important, we also contend that
substantive issues should always take precedence over procedural issues lest we risk running afoul of the principles
of justice.

                                                                                                      Page 5 of 73
     Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 6 of 73. PageID #: 129




   3. We believe the case can be boiled down to these questions for several very simple

reasons.

       A. With regards to the first question, as demonstrated in this complaint and as will be

           further demonstrated at trial, there is no question that the data being published by the

           Department of Health and Human Services (“DHHS”) through the National Center of

           Vital Statistics (“NCVS”) is misleading. Death counts, testing, cases, etc. – these

           have all been reported using techniques that are not only non-standard, they are

           intentionally misleading. These actions are a clear violation of the Paperwork

           Reduction Act (“PRA”), the Information Quality Act (“IQA”), and the Administrative

           Procedures Act (“APA”), as well as what we will refer to as the implied

           Constitutional duty of honesty and fair dealing (see below).

       B. The death count is a clear example where we see the only disease in the United States

           in which people are being reported to die with – not from – is COVID-19. As it

           stands, if you were hit by a bus and potentially had COVID-19 when you died, you

           could rightly be reported as a COVID-19 death, which would then result in the

           hospital or state receiving additional reimbursement under the CARES Act. It would

           be difficult to think of a clearer violation of 44 USCS §§ 3501(9) where the purpose

           of the Act is to “ensure the integrity, quality, and utility of the Federal statistical

           system” which includes the National Center for Health Statistics (“NCHS”).

   4. Plaintiffs do not believe that the first question is arguable but also believe the second

question is [arguably] equally concerning. The language of the law is clear, and this is a

violation. As a result, the Defense will not have a substantive case and will instead make

procedural arguments. They may argue standing – despite the fact that Plaintiffs should be



                                                                                           Page 6 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 7 of 73. PageID #: 130




granted standing – they may argue jurisdiction – though we believe the Court does properly have

jurisdiction – and they may even argue immunity – which for the reasons below does not apply.

Ultimately though the reality is that the Defendants have not met their legal obligations under the

plain language of the law, the actions taken by the Defendants have caused incalculable harm to

the Plaintiffs and the entirety of the American public, and this Court has the Constitutional

authority and moral duty to remedy that situation by issuing a ruling for the Plaintiffs that would

require nothing more than the Department of Health and Human Services to follow the law.

    5. With all this in mind we both humbly and respectfully now ask the Court to rule that the

DHHS must follow the plain language of the law, that facts and justice are paramount in the

American legal system, and that it is illegal for a regulatory agency to mislead the public and

other governmental officials.


    II.     Prayers for Relief

    6. State and federal action across the country is being predicated on data that is both

incorrect and was promulgated and presented in an illegal manner. As such, we are requesting

emergency injunctive relief in the form of a Temporary Restraining Order. Specifically, we

humbly request that the Court issue the following relief on an emergency and then permanent

basis:

            1. Enjoin the current and future use of the March 24, 2020 rule2 changing the death

                reporting procedures as they apply COVID-19.




2
 COVID-19 Alert No. 2 https://www.cdc.gov/nchs/data/nvss/coronavirus/Alert-2-New-ICD-code-introduced-for-
COVID-19-deaths.pdf

                                                                                             Page 7 of 73
           Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 8 of 73. PageID #: 131




                2. Enjoin the current and future reporting using said COVID-19 Death reporting

                   rule3 unless and until it is properly implemented under existing law.

                3. Enjoin the use of “Case Reporting” using unreliable testing procedures such as

                   PCR testing without the proper creation of a national standard for PCR tests and a

                   uniform definition of what a “case” is.

                4. Grant an affirmative injunction that the CDC report the accurate death data using

                   the traditional reporting methods within 2 weeks from the grant of this injunction.

                5. Should the Court determine no viable alternatives for relief are available we ask

                   that the Court grant a writ of mandamus and compel Defendant Agency, Director

                   Rochelle Walensky, and other relevant agency personnel to comply with laws

                   they failed to follow in the new policy or rule regarding how to code deaths by

                   COVID-19.

                6. Declare and hold unlawful and set aside the agency rule regarding reclassification

                   of deaths by COVID-19 to the extent it is found to be: arbitrary, capricious, an

                   abuse of discretion, or otherwise not in accordance with law; or contrary to

                   constitutional rights; or in excess of statutory jurisdiction, authority or limitations,

                   or short of statutory right; or without observance of procedure required by law; or

                   unwarranted by the facts.


          III. Parties

          A. Plaintiffs and Injury
                7. The Plaintiffs in this action are:



3
    Id.

                                                                                              Page 8 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 9 of 73. PageID #: 132




   1. Ohio Stands Up!

Ohio Stands Up! is an Ohio organization whose mission is to challenge the state of emergency,

honor our Constitutional rights, and educate about the realities of COVID-19. Ohio Stands Up!

and its members have been injured in numerous ways through the unconstitutional actions taken

in response to the claimed pandemic. Injuries include:

   •    Ohio Stands Up! has been accused of reporting false data, censored on social media for

        reporting information on COVID-19 that differed from the misleading data presented by

        officials, and were maligned in the press for similar reasons.

   •    Members of Ohio Stands Up! have had businesses closed or limited, been subjected to

        discrimination under the Americans with Disabilities Act, had their Constitutional right to

        free movement violated, experienced serious violations of their first Amendment rights,

        and faced many other violations due to the orders issued by the State of Ohio and the fear

        created as a result of the violation of the integrity and utility clauses of the PRA, IQA,

        and rulemaking procedures of the APA.

   2. Kristen Beckman –Oregon, OH.

   Kristen Beckman is a private citizen whose rights have been repeatedly trampled due to the

response to COVID-19. Kristen has both a medical exemption and a firmly held religious belief

that prevents her from wearing a mask. As a result of this requirement, Kristen’s 5-year-old son

was forced to quit hockey because his mother was unable to attend. Kristen has been censored

and “fact checked” on social media for reporting information that went against the false narrative

causing her embarrassment.

   Upon returning from visiting her family for Thanksgiving, Kristen was told by her work that

she had to quarantine despite not being sick and not having been exposed to anyone with any
                                                                                         Page 9 of 73
    Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 10 of 73. PageID #: 133




illness which placed a substantial burden on her well established Constitutional right to travel.

Kristen has been ostracized and made unwelcome by members of her own family that are

convinced of the truth of the data being presented by NCHS regarding the danger of COVID-19.


   B. Defendants
       8.The Defendants in this action are:

   1. The Department of Health & Human Services

   2. Secretary Norris Cochran (in his role as Secretary and his individual capacity)

   3. Chief Information Officer for the Department of Health and Human Services

   4. The Centers for Disease Control and Prevention

   5. Director Rochelle Walensky (in her role as Director and in her individual capacity)

   6. The National Center for Health Statistics

   7. Director Brian C. Moyer (in his role as Director and his individual capacity)

   8. John and/or Jane Doe[s] 1-20– Plaintiffs humbly request the Court to hold these unnamed

       individuals as open until such time as we can ensure we have properly identified all

       relevant personnel. Plaintiffs have made a good-faith effort to identify relevant personnel

       but cannot ensure all relevant personnel are included based on available public data.


   IV. Jurisdiction, Standing, and Venue

A. Generally
   9. This Court has jurisdiction under 28 U.S. Code § 1331 and 28 U.S. Code § 1361. Before

       the Court are questions stemming from two legal theories:

    a. The first stems from a novel application of the requirements under the Paperwork

        Reduction Act (“PRA”) that require “integrity, quality, and utility of the Federal



                                                                                      Page 10 of 73
     Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 11 of 73. PageID #: 134




        statistical system” as well as the more general statements of purpose under 44 USCS §

        3501.

    b. The second is based on the failure of the DHHS to follow proper rulemaking procedures

        under the Information Quality Act (aka Data Quality Act), the PRA, and the APA.

    10. In both instances the Plaintiffs have been clearly and egregiously injured by the illegal

and unconstitutional actions undertaken to combat a disease that is simply nowhere nearly as

dangerous as is being reported and cannot even be accurately diagnosed in most cases; these

actions are nearly universally being supported by referencing the incorrect and misleading data

being reported by HHS and its various sub-agencies; and a judicial decision compelling these

HHS agencies to ensure that data related to SARS-COV2 and COVID-19 would clearly allow for

redress by allowing for an honest political process, facilitate additional legal actions to be

undertaken by the Plaintiffs, and by ensuring an accurately informed public.

    11. Further, plaintiffs have suffered direct and concrete injury directly attributable to the false

and misleading data disseminated by the CDC to the public concerning COVID-19 deaths and

cases. For the past nine months, most of this year, Plaintiffs have been bombarded by constant

messages of the high death and case count, and how frighteningly dangerous this disease is.

Plaintiffs have been terrorized by the media reports as well as messages from government

officials, billboards and flashing highway signs concerning the prevalence and deadliness of the

disease, creating anxiety, panic and psychological manipulation. The mental duress4 from the



4
 Legal duress is defined as Unlawful pressure exerted upon a person to coerce that person to
perform an act that he or she ordinarily would not perform. https://legal-
dictionary.thefreedictionary.com/duress




                                                                                        Page 11 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 12 of 73. PageID #: 135




constant bombardment of media reports of the disease based upon false death data coerced

plaintiffs into giving up many of their Constitutional rights and freedoms in the name of safety

for themselves and to ostensibly protect the more vulnerable population who were reported to be

at higher risk for dying from the disease, such as elderly and otherwise fragile people.

      1. Concerning the PRA

12.     The PRA clearly mandates that data reporting be made with due consideration paid to “…

integrity, quality and utility…”. It also includes the following:

        The purposes of this subchapter [44 USCS §§ 3501 et seq.] are to—
        (4) improve the quality and use of Federal information to strengthen decision making,
        accountability, and openness in Government and society; …
        (7) provide for the dissemination of public information on a timely basis, on equitable
        terms, and in a manner that promotes the utility of the information to the public and
        makes effective use of information technology; …
        (11) improve the responsibility and accountability of the Office of Management and
        Budget and all other Federal agencies to Congress and to the public for implementing the
        information collection review process, information resources management, and related
        policies and guidelines established under this subchapter.


13.     Plaintiffs have found limited applicable case law to the question of standing in requests

for injunctive relief under the PRA. The cases we have found have been related to requests for

money damages which are not being sought here or with the collection of information as

opposed to collection and reporting generally. Teledyne, Inc. v. United States, 50 Fed. Cl. 155

(2001); Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826 (1999). There are few other

cases on this topic at all and Plaintiffs have not seen any that were actually relevant.

14.     Based on the plain language of the statute it is clear the Plaintiffs have standing to bring

action when data is being collected improperly and presented inaccurately or in a manner that

does not promote utility. This position is further demonstrated by the statement that a goal of the


                                                                                       Page 12 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 13 of 73. PageID #: 136




legislation is to “improve the responsibility and accountability of the Office of Management and

Budget and all other federal agencies to… the public…” [emphasis added].

2. Concerning the IQA

15.     The Information Quality Act enacted by Congress in December 2000 requires the Office

of Management and Budget (OMB) to “provide policy and procedural guidance to Federal

agencies for ensuring and maximizing the quality, objectivity, utility, and integrity of

information (including statistical information) disseminated by Federal agencies”… in

accordance with the purposes and provisions of …the Paperwork Reduction Act (PRA).

3. Concerning the Administrative Procedures Act (APA)

16.     While the APA, 5 U.S.C. §701-706, does not confer subject matter jurisdiction, it does

permit challenges to the actions of a federal agency like HHS and CDC. Sec. 702 gives “a person

suffering legal wrong because of an agency action or (who) is adversely affected or aggrieved by

agency action…” the right to judicial review of the action. This provision, enacted in 1946, was

amended in 1976 to remove the defense of sovereign immunity as a bar to judicial review of

Federal administrative action that is otherwise subject to judicial review. The scope of review

grants broad equitable power to the reviewing Court (Sec. 706).

17.     Original jurisdiction found under 28 U.S.C. §1331 authorizes federal courts to hear

claims arising under the APA as well as “non-statutory” and Constitutional claims. Trudeau v.

Fed. Trade Commission, 456 F.3d 178, 185 (D.C. Cir. 2006) An example of a “non-statutory

claim” arises when, as here, Defendants have acted ultra vires by plainly violating an

unambiguous and mandatory legal requirement of a statute. Leedom v. Kyne, 358 U.S. 184, 188-

89.



                                                                                      Page 13 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 14 of 73. PageID #: 137




B. Policy Considerations for Standing


18.     Our nation and our judiciary are at a crossroads. Throughout the early 20th Century, the

courts allowed the continual abdication of Congress’ role as legislature to unelected bureaucrats

who have been unaccountable to the electorate. This slippery slope continued, eventually

reaching a point where Congress was able to delegate nearly unlimited authority with only

minimal checks or oversight on such power. At this point Congress need only provide

“intelligible principles” to guide an agency’s use of discretion. Whitman v. American Trucking

Assoc., Inc. (2001) 531 U.S. 457; National Cable Television Assoc. v. United States, (1974) 415

U.S. 336.

19.     The same issue occurred in the world of the judiciary. The courts not only allowed for

Congress to abdicate its powers by allowing executive branch agencies to exercise legislative

power, but the courts allowed such agencies to act in a judicial capacity as well. The

Administrative Procedures Act has repeatedly been interpreted to, in many cases, require what is

essentially judicial review within the agency at question prior to the Courts being granted

jurisdiction. The absurdity of placing burdens of additional costs and wasted time on a plaintiff

by proceeding through an intra-agency hearing cannot be overstated – imagine if the police

department were in charge of trying criminal cases.

20.     These issues have become even further exacerbated by the repeated cry from the Courts

that they should not review “political questions”. Plaintiffs argue that because of the issues

already present in the excessive [and arguably] unconstitutional over-delegation of power that

the Court must grant the assumption of standing in questions related to administrative actions

and also ensure a full review of relevant evidence.


                                                                                      Page 14 of 73
        Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 15 of 73. PageID #: 138




21.        This case provides a clear example of the necessity of this approach. At this point,

Constitutional freedoms are being abridged across our nation. The political justification for these

(frequently unconstitutional) actions is that the science dictates the necessity. The “science”

however, is false. The Department of Human Health and Services through the CDC and NCHS

adopted numerous rules related to the counting of COVID-19 deaths and cases that were based

on false/incorrect information and done contrary to the methods used for any other disease.

22.        Plaintiffs here, are contesting these actions under the PRA and APA. If the Court were to

rule against standing, the Plaintiffs would continue to be injured by policies supported by lies.

Plaintiffs do not have the capacity to vote those promulgating the lies out of office or even force

them to tell the truth without the ability to bring the issue before the Court. We would compare

this situation to an individual being arrested and convicted without being able to confront their

accuser or appear in court. There literally could not be a greater miscarriage of justice

particularly in light of the fact that the plain language of the PRA clearly discusses the

involvement of the public in ensuring data be properly and accurately disseminated.


C. Venue
23.        Pursuant to 28 USCS § 1391, the FRCP, and local rules venue is proper in this Court.5


V. Statement of the Case

24.        According to a study by the CDC, 40.9% of respondents reported one or more adverse

mental or behavioral health conditions related to the COVID-19 response. This data also

included the fact that 25.5% of young adults in the age range of 18-24 years had considered




5
    28 USCS § 1391(e)(1)(C) – location of a plaintiff where no real property is involved.

                                                                                            Page 15 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 16 of 73. PageID #: 139




suicide in the last 30 days.6 There can be no doubt that the response to this disease is both

unprecedented and had an incredibly negative effect on almost everyone.

25.     On March 24, 2020 the CDC published guidelines changing, for the first time in 17 years,

the data collection and reporting methods used to determine the cause of death. This was not

done as a general reform for cause of death reporting, but rather only for a single disease –

COVID-19. This was also done without following the processes or procedures required by law

and the results of this and several other actions discussed below have laid the foundation for the

greatest hoax in American history.


A. Death Counts

        1. BACKGROUND
26.     Actions taken in response to COVID-19 began with a model developed by Neil Ferguson

of the Imperial College of London that predicted tens of millions of people would die due to the

disease. COVID-19 was compared to the Spanish flu, which killed approximately 50 million

people in 1918. Ferguson’s report stated that the only way to prevent massive deaths would be

for the entire population of the planet to be locked down and for people to remain separated for

18 months until a vaccine was available. Total isolation would be needed because the isolation of

just vulnerable populations like the elderly would only reduce deaths by half.7

27.     Ferguson’s report was deemed so convincing that the World Health Organization, which

had previously stated that lockdowns were not effective for containing infectious diseases,




6
  CDC Morbidity and Mortality Weekly Report vol69 No12 August 14, 2020
7
  Ferguson NM, Laydon D, Nedjati-Gilani G et al. “Report 9: Impact of non-pharmaceutical interventions (NPIs) to
reduce COVID-19 mortality and healthcare demand.” Imperial College COVID-19 Response Team March 16 2020

                                                                                                 Page 16 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 17 of 73. PageID #: 140




recommended that the world follow China’s example, which included mandatory lockdowns and

contact tracing.8

28.     Ferguson’s past work, however, seemed to shed doubt on his credibility related to this

prediction. In 2002, he predicted that 150,000 people would die from Mad Cow Disease, but

only 2704 died – an estimation 55 times higher than the real number. A few years later he

predicted that 65,000 people would die of swine flu, and only 457 people died – his estimation

was 142 times higher than the real number.9 His predicted deaths from bird flu was 200,000,000

and only 455 people died – a prediction 439,560 times higher than the real number.10

29.     As of December 9, total deaths worldwide were improperly claimed to have reached 1.56

million11 – a number we will show to be overinflated – and certainly not close to tens of millions

he predicted.

30.     A group of researchers at Stanford Prevention Research Center published an article on

June 11 expressing significant concerns about not only Ferguson’s, but other models, some of

which were not accompanied by any disclosure concerning methodology, and the actions taken

in response. They concluded that a misallocation of hospital resources, and unjustified delayed

healthcare for non-COVID patients had resulted from reliance on this faulty model. The

researchers also pointed out the negative impact on mental health, increased unemployment, the




8
 World Health Organization, Non-Pharmaceutical Public Health Measures for Mitigating the Risk and Impact
of Epidemic and Pandemic Influenza, October 2019; World Health Organization, “Considerations for
Quarantine of Individuals in the Context of Containment for Coronavirus Disease (COVID-19),” March 19,
2020.
9
  National CJD Research and Surveillance Unit. “Disease in the UK (By Calendar Year.” University of Edinburgh
May 4 2020
10
   Sturcke J. “Bird flu pandemic could kill 150,000.” The Guardian Sept 30 2005
11
   https://covid19.who.int/ accessed 12.9.2020

                                                                                               Page 17 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 18 of 73. PageID #: 141




loss of health insurance, prospect of starvation, and the potential spread of other infectious

diseases.

31.        The Stanford Group listed reasons for this debacle which included lack of expertise;

groupthink and the bandwagon effect; and selective reporting. In plain language it simply

appeared that decision-makers in the U.S. and in many states were exhibiting some combination

of incompetence and/or willing blindness to facts.

32.        The researchers also noted that this is not a new problem and expressed surprise that

forecasting is still used given its “dubious track record.” The Stanford group also wrote that even

if a calamity the size of which the models predicted were to occur, policies like lockdowns have

little impact on the death rate and generally do more harm than good, and add that exaggerated

forecasts “…may cause more harm than the virus itself.”12

33.        AN EARLY TIMELINE FOR U.S. EVENTS

January 23, 2020

      •    Moderna Inc. announced a collaboration with CEPI and The Vaccine Research Center of

           the National Institute of Allergy and Infectious Diseases (Fauci’s agency) to develop an

           mRNA vaccine against COVID-19. At the same time, Moderna and Inovio announced

           that they were working with the National Institutes of Health to develop a vaccine. The




12
     Ioannidis JPA, Cripps S, Tanner MA. “Forecasting for COVID-19 has failed.” International Institute of

Forecasters June 11 2020 https://forecasters.org/blog/2020/06/14/forecasting-for-covid-19-has-failed/


                                                                                                    Page 18 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 19 of 73. PageID #: 142




         NIAID, led by Fauci, announced that it would allow vaccine makers to bypass animal

         tests and proceed directly to human tests.13

     •   Gilead announced that it would begin researching the potential for remdesivir, a drug that

         proved to be useless and harmful for treating Ebola, for the treatment of COVID-19.14

     •   In an article published in the Journal of the American Medical Association, Fauci cited

         Gilead’s drug remdesivir as a promising treatment for COVID-19.15 According to the

         WHO there were 581 confirmed cases of COVID-19 worldwide on January 23.16 There

         was one patient quarantined in Washington State.

March 2020

     •   An article in the New England Medical Journal co-authored by Fauci reported that

     “…the case fatality rate may be considerably less than 1%. This suggested that the overall

     clinical consequences of Covid-19 may ultimately be more akin to those of a severe seasonal

     influenza (which has a case fatality rate of approximately 0.1%)…”17

     March 3, 2020

     •   Fauci reported it will take 12-18 months to develop a vaccine for COVID-19.18




13
   Andrew Dunn. A coalition backed by Bill Gates is funding biotechs that are scrambling to develop vaccines for
the deadly Wuhan coronavirus. Business Insider Jan 23 2020 https://amp.businessinsider.com/vaccines-for-wuhan-
china-cornonavirus-moderna-inovio-cepi-2020-1 accessed 9.1.2020
14
   Gilead Assesses Ebola Drug as Possible Coronavirus Treatment. Bloomberg Law Jan 23 2020
https://news.bloomberglaw.com/pharma-and-life-sciences/gilead-assesses-ebola-drug-as-possible-coronavirus-
treatment accessed 9.1.2020
15
   Paules CI, Marston HD, Fauci AS. “Coronavirus Infections – More than Just the Common Cold.” JAMA.
2020;323(8):707-708
16
   World Health Organization. Novel Coronavirus (2019-nCoV) SITUATION REPORT-3 23 January 2020
https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200123-sitrep-3-2019-
ncov.pdf?sfvrsn=d6d23643_8 accessed 9.1.2020
17
   Fauci AS, Lane HC, Redfield RR. “Covid-19 – Navigating the Uncharted.” NEJM 2020 Mar;382:1268-1269
18
   Stephanie Soucheray. Fauci: Vaccine at least a year away, as COVID-19 death toll rises to 9 in Seattle.” CIDRAP
Mar 3 2020 https://www.cidrap.umn.edu/news-perspective/2020/03/fauci-vaccine-least-year-away-covid-19-death-
toll-rises-9-seattle accessed 9.1.2020

                                                                                                  Page 19 of 73
     Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 20 of 73. PageID #: 143




March 11, 2020

     •   Fauci reported that the COVID-19 mortality rate was “ten times worse” than seasonal

         flu.19 He told a Congressional hearing that "The flu has a mortality rate of 0.1 percent.

         This has a mortality rate of 10 times that. That's the reason I want to emphasize we have

         to stay ahead of the game in preventing this."20 This was said during the same month of

         his article predicting the case fatality rate being considerably less than 1%.

March 16, 2020

     •   A Phase I clinical trial for a COVID-19 vaccine began. The first patient receives a

         vaccine called mRNA-1273 which was developed by NIAID (Fauci’s NIH agency) and

         Moderna with financial support from CEPI.21

April 7, 2020

     •   Dr. Deborah Birx announced that death certificates for anyone who dies with COVID-19

         should reflect death by COVID-19 even if COVID-19 is not the cause of death.22


     C. INFECTIOUS DISEASE REPORTING AND CAUSES OF DEATH


Before COVID-19



19
   Ronald Bailey. COVID-19 Mortality Rate ‘Ten Times Worse’ Than Seasonal Flu, Says Dr. Anthony Fauci.
Reason Mar 11 2020 https://reason.com/2020/03/11/covid-19-mortality-rate-ten-times-worse-than-seasonal-flu-
says-dr-anthony-fauci/ accessed 9.1.2020
20
   Joseph Guzman Coronavirus 10 times more lethal than seasonal flu, top health official says. The Hill
https://thehill.com/changing-america/well-being/prevention-cures/487086-coronavirus-10-times-more-lethal-than-
seasonal accessed 9.1.2020
21
   NIH clinical trial of investigational vaccine for COVID begins. NIH News Releases. National Institutes of Health
https://www.nih.gov/news-events/news-releases/nih-clinical-trial-investigational-vaccine-covid-19-begins accessed
7 4 2020
22
   Louis Casiano. Birx says government is classifying all deaths of patients with coronavirus as COVID-19
regardless of cause. Fox News April 7 2020 https://www.foxnews.com/politics/birx-says-government-is-classifying-
all-deaths-of-patients-with-coronavirus-as-covid-19-deaths-regardless-of-cause accessed 9.1.2020

                                                                                                   Page 20 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 21 of 73. PageID #: 144




34.       For the past 17 years, all infectious diseases and causes of death have been categorized

based on the 2003 CDC’s Medical Examiners’ & Coroners’ Handbook on Death Registration

and Fetal Death Reporting and the CDC’s Physicians’ Handbook on Medical Certification of

Death. “The cause-of-death section consists of two parts. Part I is for reporting a chain of events

leading directly to death, with the immediate cause of death (the final disease, injury, or

complication directly causing death) online (a) and the underlying cause of death (the disease or

injury that initiated the chain of events that led directly and inevitably to death) on the lowest

used line. Part II is for reporting all other significant diseases, conditions, or injuries that

contributed to death but which did not result in the underlying cause of death given in Part I.”

(Centers for Disease Control and Prevention, 2003).

Unique COVID-19 Reporting and the Impact of Comorbidities on Fatality Data

35.       On March 24, 2020 the National Vital Statistics System (NVSS) introduced a new ICD

code for Coronavirus Disease 2019 (U07.1) to “accurately capture mortality data for

Coronavirus Disease 2019 (COVID-19) on death certificates.”23

36.       Some excerpts from this alert are concerning:

      •   “…the rules for coding and selection of underlying cause of death are expected to result

          in COVID-019 being the underlying cause more often than not.”

      •   “If the death certificate reports terms such as “probably COVID-19 or “likely COVID-

          19,” these terms would be classified the new ICD code. It is not likely that NCHS would

          follow up on these cases.”




23
  National Vital Statistics System. CO\VID-19 Alert No. 2. March 24 2020
https://www.cdc.gov/nchs/data/nvss/coronavirus/Alert-2-New-ICD-code-introduced-for-COVID-19-deaths.pdf

                                                                                            Page 21 of 73
     Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 22 of 73. PageID #: 145




     •   “COVID-19 should be reported on the death certificate for all decedents where the

         disease caused or is assumed to have caused or contributed to death.” Emphasis

         added

37.     Additionally, the CDC published the following “guidelines” for COVID-19 death
certificates:24

         COVID-19 Death Certificate Guidelines

                 Clinical Criteria
                 At least two of the following symptoms: fever (measured or subjective), chills,
                 rigors, myalgia, headache, sore throat, new olfactory and taste disorder(s)

                 OR

                 At least one of the following symptoms: cough, shortness of breath, or difficulty
                 breathing

                 OR

                 Severe respiratory illness with at least one of the following:
                   • Clinical or radiographic evidence of pneumonia, OR
                   • Acute respiratory distress syndrome (ARDS).

                 AND

                 No alternative more likely diagnosis.

                 Laboratory Criteria
                 Laboratory evidence using a method approved or authorized by the U.S. Food and
                 Drug Administration (FDA) or designated authority:

                    Confirmatory laboratory evidence:
                    • Detection of severe acute respiratory syndrome coronavirus 2 ribonucleic
                      acid (SARS-CoV-2 RNA) in a clinical specimen using a molecular
                      amplification detection test

                    Presumptive laboratory evidence:
                    • Detection of specific antigen in a clinical specimen


24
  Guidance for Certifying Deaths Due to Coronavirus Disease 2019 (COVID-19). Vital Statistics Reporting
Guidance. Report no. 3 April 2020 https://www.cdc.gov/nchs/data/nvss/vsrg/vsrg03-508.pdf accessed
9.2.2020


                                                                                         Page 22 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 23 of 73. PageID #: 146




                  • Detection of specific antibody in serum, plasma, or whole blood indicative
                    of a new or recent infection*
                  *Serologic methods for diagnosis are currently being defined.

               Epidemiologic Linkage
               One or more of the following exposures in the 14 days before onset of symptoms:
                  • Close contact** with a confirmed or probable case of COVID-19
                     disease; OR
                  • Close contact** with a person with:
                     o clinically compatible illness AND
                     o linkage to a confirmed case of COVID-19 disease.
                  • Travel to or residence in an area with sustained, ongoing community
                     transmission of SARS-CoV-2.
                  • Member of a risk cohort as defined by public health authorities during an
                     outbreak.
               **Close contact is defined as being within 6 feet for at least a period of 10
               minutes to 30 minutes or more depending upon the exposure. In healthcare
               settings, this may be defined as exposures of greater than a few minutes or more.
               Data are insufficient to precisely define the duration of exposure that constitutes
               prolonged exposure and thus a close contact.

               Case Classification
               Probable
                  • Meets clinical criteria AND epidemiologic evidence with no confirmatory
                    laboratory testing performed for COVID-19.
                  • Meets presumptive laboratory evidence AND either clinical
                    criteria OR epidemiologic evidence.
                  • Meets vital records criteria with no confirmatory laboratory testing
                    performed for COVID-19.

               Confirmed
                 • Meets confirmatory laboratory evidence.

               Other Criteria
               Vital Records Criteria
                  • A death certificate that lists COVID-19 disease or SARS-CoV-2 as a cause
                     of death or a significant condition contributing to death.

38.     A critical item of note is that the Coroner’s Handbook specifically notes that it was

designed following guidelines from the World Health Organization. The WHO has an

organization that is responsible for the creation of ICD codes and, in fact, ICD stands for

International Classification of Disease.



                                                                                     Page 23 of 73
        Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 24 of 73. PageID #: 147




39.        No formal knowledge of statistics is needed to recognize that, from a statistical

standpoint, it is critical that diseases be categorized and tracked similarly across nations so that

we can truly understand and study them. If a heart attack is called a stroke and vice versa in two

countries it would quickly become confusing and global study of any disease would quickly

become futile. In fact, it is so important that the 2003 Coroners Handbooks specifically states:

       •   “For statistical and research purposes, it is important that the causes of death and, in
           particular, the underlying cause of death, be reported as specifically and as precisely as
           possible. Careful reporting results in statistics for both underlying and multiple causes of
           death (i.e., all conditions mentioned on a death certificate) reflecting the best medical
           opinion.

       •   Every cause-of-death statement is coded and tabulated in the statistical offices according
           to the latest revision of the International Classification of Diseases (6). When there is a
           problem with the reported cause of death (e.g., when a causal sequence is reported in
           reverse order), the rules provide a consistent way to select the most likely underlying
           cause.


40.        The Defendants, in the instance of COVID-19, decided to deviate from the international

standard. The WHO defined COVID-19 with two codes – U07.1 and U07.2. Those codes were

defined as:

       •   “An emergency ICD-10 code of ‘U07.1 COVID-19, virus identified’ is assigned to a

           disease diagnosis of COVID-19 confirmed by laboratory testing.”

       •   “An emergency ICD-10 code of ‘U07.2 COVID-19, virus not identified’ is assigned to a

           clinical or epidemiological diagnosis of COVID-19 where laboratory confirmation is

           inconclusive or not available.”25




25
     Emergency use ICD codes for COVID-19 disease outbreak (who.int)

                                                                                         Page 24 of 73
        Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 25 of 73. PageID #: 148




41.       The March 24, 2020 COVID-19 Alert No. 2 document instructs that only U07.1 be used

in the USA. It then goes on to say that:

      “The underlying cause depends upon what and where conditions are reported on the death
      certificate. However, the rules for coding and selection of the underlying cause of death are
      expected to result in COVID19 being the underlying cause more often than not.”
      AND

      “If a death certificate reports coronavirus without identifying a specific strain or explicitly
      specifying that it is not COVID-19, NCHS will ask the states to follow up to verify whether
      or not the coronavirus was COVID-19.”
      AND

      “If the death certificate reports terms such as “probable COVID-19” or “likely COVID-19,”
      these terms would be assigned the new ICD code. It Is (sic) not likely that NCHS will follow
      up on these cases.”


42.       So the CDC expected that COVID-19 would be the cause of death “more often than not”,

they would expect the states to follow up on death certificates that might be COVID-19, and

when a case might be COVID-19, it should be assigned the new code and no one will follow up.

It is difficult to see how this structure could be used to accurately track statistical data as opposed

to being used to increase numbers. The problem of “over-counting” is particularly salient given

the financial incentives to do so (discussed below).

43.       This is a fundamentally different approach to what is laid out in the Coroner’s Handbook

and, not only appears arbitrary, but is intentionally misleading. The major issue in this approach

stems from the fact that, under the 2003 rule, in any situation where two or more possible

reasons for a death exist, the medical examiner and/or coroner “must choose the sequence of

conditions that had the greatest impact and report this sequence.”26 Under the new rule that is



26
     Coroners Handbook pp 17

                                                                                        Page 25 of 73
        Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 26 of 73. PageID #: 149




heavily financially incentivized (see below), even an asymptomatic person with known COPD

who tested positive for COVID-19 and died of a heart attack could be listed as a COVID-19

death.

Further Explanation of Comorbidities

44.       Below is a chart of the top causes of death for the 2018 year, the most recent data

available (CDC, 2020a).27




45.       At the top of the list is diseases of the heart: 655,381 individuals died of heart conditions

in 2018. Heart conditions would qualify as a pre-existing condition. If an individual has COVID-

19 and a heart disease and they die, they can still be listed as a COVID-19 death.

46.       Other comorbidities that could easily be categorized as COVID-19 deaths under the new

guidelines include: 159,000 individuals who died from chronic lower respiratory disease,


27
     https://wonder.cdc.gov/controller/datarequest/D76;jsessionid=77882FF4BD5D3BE7ADC461287433BE6F

                                                                                          Page 26 of 73
        Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 27 of 73. PageID #: 150




diabetes killed nearly 85,000 individuals, and 59,120 deaths were caused by influenza and

pneumonia.

47.        If we extrapolate those numbers to 2020, that’s nearly one million people with

comorbidities that could be listed as COVID-19 deaths. According to Statistician Professor Sir

David Spiegelhalter, there will be “a substantial overlap” with COVID-19 and “Many people

who die of [COVID-19] would have died anyway within a short period.”28

48.        The CDC Morbidity and Mortality Weekly Report for February 12–March 28, 2020 also

reported that 94% of COVID-19 patients had at least one underlying condition (comorbidity)

(CDC, 2020g). Given these massive cause of death numbers, the rules for listing cause of death

are critical in separating out the real cause of deaths. The singular cause of death rule for

COVID-19 creates a situation where a majority of these deaths will be/have been attributed to

COVID-19, thus leading to inflated numbers and inaccurate data on which important decisions

are being made—even Supreme Court decisions. 29

49.        Further, while the previous cite shows these issues with death data existed for the South

Bay case, the CDC “Weekly Updates by Select Demographic and Geographic Characteristics”

for the period starting February 1, 2020 and ending December 5, 2020 reports: “For 6% of the

deaths, COVID-19 was the only cause mentioned. For deaths with conditions or causes in

addition to COVID-19, on average, there were 2.9 additional conditions or causes per death.”30




28
     Nick Triggle. Coronavirus: How to understand the death toll. BBC News April 16 2020
29
     In South Bay Pentecostal Church v. Newsome, 590 U. S. ____ (2020), the majority opinion specifically and
wrongly stated that COVID-19 had killed more than 100,000 people nationwide. This opinion was issued
on May 29, 2020. Even using the misleading rule promulgated by the NCVS that number was likely
inflated due to false positives in testing and misdiagnoses as laid out elsewhere in this complaint.
30
     https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#Comorbidities

                                                                                               Page 27 of 73
        Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 28 of 73. PageID #: 151




Plaintiffs suggest this further demonstrates that the death counts are consistently misleading and

not just at that early date.


D.         COVID-19 MORTALITY VS. FLU MORTALITY

50.        Dr. Fauci and his co-authors reported in their March 2020 editorial in the New England

Journal of Medicine. “If one assumes that the number of asymptomatic or minimally

symptomatic cases is several times as high as the number of reported cases, the case fatality rate

may be considerably less than 1%. This suggests that the overall clinical consequences of Covid-

19 may ultimately be more akin to those of a severe seasonal influenza (which has a case fatality

rate of approximately 0.1%) or a pandemic influenza (similar to those in 1957 and 1968) rather

than a disease similar to SARS or MERS, which have had case fatality rates of 9 to 10% and

36%, respectively.”31


E. VARIATIONS IN HOW STATES REPORT RESULTS IN CONFUSING DATA

51.        According to an article in the Epoch Times, at least 22 states count probable COVID

cases in deaths in their totals, and there are considerable differences in reporting among these

states. The publication contacted all 50 states and the District of Columbia, but only 33

responded to inquiries concerning reporting practices. Here is what states reported:

       •   Some states, such as Arkansas, New Jersey, and Washington, only include probable deaths,

           but not probable infections.

       •   Some states only include probable infections, but not deaths. Maine and Kansas may be in

           this category, their COVID websites indicate.




31
     Fauci AS, Lane HC, Redfield RR. “Covid-19 – Navigating the Uncharted.” NEJM 2020 Mar;382:1268-1269


                                                                                             Page 28 of 73
        Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 29 of 73. PageID #: 152




       •   There are at least 12 states, including Alabama, Illinois, Massachusetts, Minnesota, and

           South Carolina, that report probable cases or deaths or both, but list them separately. In

           these cases, the CDC still includes the probable cases and deaths in the totals for those

           states.

       •   At least eight states, including Alaska, Georgia, Missouri, North Carolina, Nevada, and

           Oklahoma, report neither probable cases nor deaths.

       •   There are also special cases. Florida, for example, says in its COVID reports that it counts

           people who tested positive for COVID antibodies among the case totals. That introduces

           another problem, because people normally retain coronavirus antibodies for months or

           longer, so the tests may reveal weeks- or months-old infections.

       •   Some states include people who tested positive for COVID-19 as COVID deaths, even

           though they may have died of other causes.

       •   The Colorado health department reports on its website both “Deaths Among Cases” as well

           as “Deaths Due to COVID-19.” But the CDC only uses the higher “Deaths Among Cases”

           figure.32

The use of many varied methods for determining cause of death inevitably leads to invalid data and

statistics.

52.        Nationwide, death counts changed based on questionable data and for a myriad of reasons.

For example, the New York City Health Department added over 3700 deaths to its count – a 17%

increase. This involved the addition of people who were presumed to have COVID but were never

tested for it. City Health Commissioner Dr. Oxiris Barbot stated that this was based on an




32
     Peter Svab. At Least 22 States Count ‘Probable’ COVID Cases or Deaths in Totals. Epoch Times July 21 2020

                                                                                                  Page 29 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 30 of 73. PageID #: 153




observation – 3000 more people died between March 11 and April 13 than would have normally

been expected.33 Hardly a scientific way to track deaths.

53.     Colorado lowered its death count by almost 20% in May after admitting that deaths from

alcohol poisoning and other causes had been erroneously categorized as COVID deaths.34

54.     This again demonstrates the lack of integrity in the statistics. A true comparison of deaths

caused from – not with – COVID-19 and caused from the flu is not possible given that COVID-19

is the only disease to be reported in this way.


      F. FINANCIAL INCENTIVE FOR FALSE REPORTING

55.     Section 3710 of the CARES (Coronavirus Aid, Relief, and Economic Security) Act

increased the amount of payment to hospitals from Medicare by 20% for patients being treated

with COVID-19. While there is much discussion on what is actually covered in the treatment of

COVID-19 by this Act, the simple fact is that hospitals make 20% more from a COVID-19

patient suffering from acute respiratory distress syndrome or pneumonia than an influenza

patient with the same issues. Given the criteria that no testing is required to list COVID-19 as a

cause of death there would appear to be a substantial incentive to use a COVID-19 diagnosis

whenever possible to obtain the higher reimbursement rate.35

56.     In fact, former CDC Director Robert Redfield acknowledged this in sworn testimony in

front of the House Oversight and Reform Select Subcommittee on the Coronavirus Crisis. On

Friday, July 31, 2020, he said, “I think you’re correct in that we’ve seen this in other disease




33
   J. David Goodman and William K. Rashbaum. N.Y.C. Death Toll Soars Past 10,000 in Revised Virus Count. New
York Times April 14 2020
34
   Robert Gearty. Colorado amends coronavirus death count – says fewer have died of COVID-19 than previously
reported. Fox News May 16 2020
35
   https://www.congress.gov/116/bills/hr748/BILLS-116hr748enr.pdf

                                                                                             Page 30 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 31 of 73. PageID #: 154




processes too, really in the HIV epidemic, somebody may have a heart attack, but also have HIV

– the hospital would prefer the classification for HIV because there’s greater reimbursement.”

57.     In other words, government mismanagement and misreporting of death counts is not

limited to COVID-19 and seems to be an acceptable practice at the CDC.36 This lends credence

to Dr. Deborah Birx’ comment that “…there is nothing from the CDC that I can trust.”37


G. FINAL COMMENTS ON DEATH COUNTING

58.     Dr. Ngozi Ezike - Director Illinois Department of Public Health – explained what it

means to die “of” COVID. A clip of the press conference found on Redstate shows her making

this incredible statement: “The case definition is…is…very simplistic. It means at the time of

death…uhm…it was a COVID positive diagnosis. So that means if you were in hospice and had

already been given, you know, a few weeks to live, and then you were also found to have

COVID that would be counted as a COVID death. It means that if…uhm…technically even if

you died of a clear alternate cause but you had COVID at the same time it’s still listed as a

COVID death. So, uhm, everyone who is listed as a COVID death doesn’t mean that that was the

cause of the death but they had COVID at the time of death.” Nick Arama, Watch: Illinois

Explains What Qualifies as a ‘COVID Death’, REDSTATE, (April 25, 2020)

https://www.redstate.com/nick-arama/2020/04/25/watch-illinois-explains-what-qualifies-as-a-

covid-death/

59.     A combination of the inappropriate use of PCR tests, changes in the way death

certificates were completed, and perverse incentives for number of “cases” and “deaths” has




36
   Calvin Freiburger. Hospitals have incentive to inflate COVID-deaths, CDC chief admits. Lifesite News August 5
2020 https://www.lifesitenews.com/news/hospitals-have-incentive-to-inflate-covid-deaths-cdc-chief-admits
37
   As deaths mount, Trump tried to convince Americans it’s safe to inch back to normal. Washington Post may 9
2020

                                                                                                 Page 31 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 32 of 73. PageID #: 155




resulted in constantly changing and inconsistent data from the states and CDC. This goes directly

against Directive 1 from the OMB which states:

        To operate efficiently and effectively, the Nation relies on the flow of objective, credible
        statistics to support the decisions of individuals, households, governments, businesses,
        and other organizations. Any loss of trust in the accuracy, objectivity, or integrity of the
        Federal statistical system and its products causes uncertainty about the validity of
        measures the Nation uses to monitor and assess its performance, progress, and needs by
        undermining the public’s confidence in the information released by the Government…

        And

        Responsibility 2: Conduct credible and accurate statistical activities. Federal statistical
        agencies and recognized statistical units apply sound statistical methods to ensure
        statistical products are accurate. 38

56.     The CDC acknowledges that only 6% of deaths were due to COVID-19 only, which

means that a huge portion of the other 94% of deaths categorized as COVID are being

miscategorized resulting in the promulgation of incorrect data.


VI. Testing for COVID-19

57.     From the beginning, COVID-19 testing in the U.S. has been flawed. While the World

Health Organization had developed testing specifications for COVID-19 by January 2020, the

CDC decided to develop its own test, which was ready by early February. The test was

manufactured and distributed by the CDC to health centers throughout the U.S., and within a few

days, the tests were found to be inaccurate. In response the FDA insisted that hospitals, academic

centers, and private companies should not develop their own tests. When the agency finally

lifted the ban on test development at the end of February, there was a rush to get tests ready for




        38
             Federal Register / Vol. 79, No. 231 / Tuesday, December 2, 2014.



                                                                                        Page 32 of 73
        Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 33 of 73. PageID #: 156




market. The FDA provided no standards for how COVID-19 was to be detected, meaning all test

makers could decide what standard to use.

58.         Over 280 companies are currently producing tests for COVID-19, and these tests were

approved by the FDA under emergency authorization with minimal validation. The test makers

were only required to show that the tests performed well in test tubes, and no real-world

demonstration of clinical viability was required.39 Each vendor established its own and as-yet-

unmeasured accuracy. The variations are myriad, with some tests able to detect as few as 100

copies of a viral gene while others require 400 copies for detection.40 In fact, the QuantVirus

Real-Time PCR Coronavirus Test can detect as low as 1 copy of viral RNA within 2hrs which

means the test will almost always be positive.41 Additionally, most will show positive results for

as long as 6 months, while the actual time a person is contagious is only a few days.

59.         Several issues were never addressed. One is the potential cross-reactivity with other

viruses. Another is that the presence of coronavirus is likely to remain for several months after

the infectious period has passed. This means the tests are useless for determining who should be

quarantined. Yet another is the risk of cross contamination, particularly when testing large

numbers of people in crowded settings. Even the tiniest amount of cross contamination can lead




39
     David Pride. Hundreds of different coronavirus tests are being used – which is best? The Conversation

April 4 2020 https://www.marketwatch.com/story/hundreds-of-different-coronavirus-tests-are-being-

used-which-is-best-2020-04-02 accessed 9.2.2020

40
     IBID

41
     https://www.clinisciences.com/en/read/newsletter-26/ce-ivd-qpcr-covid-19-test-in-2-2261.html


                                                                                                    Page 33 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 34 of 73. PageID #: 157




to a false positive result, which means people who have never been exposed to COVID-19 could

be subjected to unwarranted quarantines.

60.     As if all of this is not absurd enough, there are even PCR test kits that contain the

warning they are for clinical reference only, and it should not be used as the only evidence for

clinical diagnosis and treatment.42

61.     The accuracy of tests is important since the number of “cases” is the metric used to

determine business and school closures, event cancellations, lockdowns, withdrawal of civil

rights and liberties, whether people can congregate, and if the useless masks are required.

62.     There are two primary processes used to test for the coronavirus. The first method

requires a sample of mucus from a person’s nose or throat and then attempting to replicate the

RNA through a Polymerase Chain Reaction (PCR) machine. The second is through the antibody

test, a blood test that is not supposed to determine if one is infected, but if they have ever been

infected. Both tests are flawed.

63.     PCR is sometimes referred to as “molecular photocopying” because it copies small pieces

of DNA. The use of PCR is necessary because it is almost impossible to study small, isolated

samples of DNA, and PCR can multiply the amount of material that is present to facilitate

research. PCR technology is considered one of the most important developments in molecular

biology research. In fact, the inventor, Kary Mullis, won the Nobel Prize for Chemistry in 1993

for his invention.

64.     Here’s how PCR technology works. A tiny segment of DNA is heated so that it can be

separated into two pieces of single-strand DNA. Then an enzyme is used to build two new


42
  This is from the “Kit Information” for Creative Diagnostics retrieved from: https://www.creative-
diagnostics.com/pdf/CD019Rt.pdf

                                                                                                      Page 34 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 35 of 73. PageID #: 158




strands using the original ones as templates. Then each strand can be used again to make more

copies. The cycle can be repeated until there are as many as a billion copies of the original DNA

fragment. Each duplication is called a cycle and most of the time in lab settings the cycle is

repeated 30-40 times.43

65.       While useful in a lab setting, inventor Kary Mullis stated clearly in 2013 that his

technology was never designed for diagnosing disease and should not be used for that purpose.

In fact, PCR testing was already shown to be wildly inaccurate almost 15 years ago. In 2006,

massive PCR testing was performed at the Dartmouth Hitchcock Medical Center when it was

thought that the medical center was experiencing an epidemic of whooping cough. Almost 1000

healthcare workers were furloughed until their test results were returned. Over 140 employees

were told that they had whooping cough, and thousands of others who tested positive were given

antibiotics and/or a vaccine for whooping cough.

66.       Almost eight months later, employees received an email from the hospital administration

which stated that the entire episode was due to PCR testing error. Not even one case of whooping

cough was confirmed with a more reliable follow-up test, and it was determined that the

employees just had a common cold, not whooping cough.44

67.       Apparently, this history was ignored as public health officials decided that ginning up

cases was more important than following the science. Thus, a test that the developer said was not


43
     Polymerase Chain Reaction (PCR) Fact Sheet. National Human Genome Research Institute. National

Institutes of Health. https://www.genome.gov/about-genomics/fact-sheets/Polymerase-Chain-Reaction-

Fact-Sheet accessed 11.6.220

44
   Gina Kolata. Faith in Quick Test Leads to Epidemic That Wasn’t. New York Times Jan 22 2007
https://www.nytimes.com/2007/01/22/health/22whoop.html accessed 9.2.2020

                                                                                        Page 35 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 36 of 73. PageID #: 159




useful for diagnosis, and that had been previously shown to be inaccurate 100% of the time, was

recommended to detect COVID-19.

68.      Despite the inventor’s cautions and its historical failure rate, PCR is used more than any

other method to diagnose “cases” of COVID-19. According to the FDA and the CDC, 40 cycles

should be used to amplify specimens for COVID-19 testing.45 Even Dr. Anthony Fauci is aware

that PCR is useless and unreliable for diagnosing COVID-19 when run at 35 cycles or higher. In

fact, he said this in a podcast on July 16, 2020 called This Week in Virology:

         What is now evolving into a bit of a standard is that if you get a cycle threshold of 35 or
         more that the chances of it being replication competent are miniscule…We have patients,
         and it is very frustrating for the patients as well as for the physicians…somebody comes
         in and they repeat their PCR and it’s like 37 cycle threshold…you can almost never
         culture virus from a 37 threshold cycle. So I think if somebody does come in with 37, 38,
         even 36, you gotta say, you know, it’s dead nucleotides, period.” In other words, it is not
         a COVID-19 infection.
He goes on to say that when someone has a positive test, “…they don’t give them the cycle

threshold unless they go back and ask for it.”46

69.      Assuming that most labs in the U.S. are following the FDA and CDC instructions, many

if not most positive PCR tests are false positives. The false “cases” are then used daily to scare

the public and to justify lockdowns, business and school closures, requirements to wear masks,

and other violations of our constitutional rights.

70.      A September 2020 letter to the editor, which appeared in the Journal of Clinical

Infectious Diseases, included research conducted by the authors concerning PCR testing.

Supported by a grant from the French government, the authors performed 250,566 COVID-19



45
   CDC 2019-Novel Coronavirus (2019-nCCoV) Real Time RT-PCR Diagnostic Panel Instructions for Use.
https://www.fda.gov/media/134922/download accessed 11.6.2020
46
     https://www.youtube.com/watch?v=a_Vy6fgaBPE&feature=youtu.be&t=260

                                                                                      Page 36 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 37 of 73. PageID #: 160




PCR tests on 179,151 patients and found that 13,161 were positive. They selected 3790 samples

and attempted to grow a virus. They were only successful in growing coronavirus in about half

of the samples. For those samples, in which the cutoff was 25 cycles for a positive test, 70%

grew a live virus. But when the cutoff was 35 cycles, only 3% of the samples grew a live virus.47

This is important since the CDC and FDA recommend 40 cycles when testing for COVID-19,48

which means that we can expect a false positive rate of 97% based on this study.

71.       Below are examples of other PCR tests approved by the FDA under the Emergency Use

Authorization, along with the number of recommended cycles:

          SARS-CoV-2 Test Kit (Real-time PCR)          45 cycles49

          Opti Sars CoV-2 RT-PCR Test                  45 cycles50

          Wren Labs COVID-19 PCR Test                  38 cycles51

          LabCorp COVID-19 RT-PCR                      35 cycles52

          A meta-analysis published in the British Medical Journal looked at the accuracy of PCR

testing specifically for COVID-19. The researchers reported that while no test is 100% accurate,

the sensitivity and specificity of a test is evaluated by comparison with a gold standard, and there




47
  Jaafar R, Aherfi S, Wurtz N et al. “Correlation Between 3790 Quantitative Polymerase Chain Reaction-
Positive Samples and Positive Cell Cultures, Including 1941 Severe Acute Respiratory Syndrome
Coronavirus 2 Isolates.” Clin Infect Dis 2020 Sep; https://doi.org/10.1093/cid/ciaa1491
48
   CDC 2019-Novel Coronavirus (2019-nCCoV) Real Time RT-PCR Diagnostic Panel Instructions for Use.
https://www.fda.gov/media/134922/download accessed 11.6.2020
49
     https://www.fda.gov/media/140717/download accessed 12.5.2020
50
     https://www.fda.gov/media/137739/download accessed 12.5.2020
51
     https://www.fda.gov/media/140776/download accessed 12.5.2020
52
     https://www.fda.gov/media/136151/download accessed 12.5.2020

                                                                                         Page 37 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 38 of 73. PageID #: 161




is no gold standard for COVID-19. One of the reasons is that it is impossible to know the false

positive rate without having tested people who don’t have the virus along with people who do,

and this was never done.

72.       The analysis showed that the false-negative rate ranges between 2% and 29%. Accuracy

of viral RNA swabs was highly variable. In one study, sensitivity was 93% for bronchoalveolar

lavage, 72% for sputum, 63% for nasal swab, and only 32% for throat swabs. The researchers

stated that results vary for many reasons, including stage of disease.53 This analysis was

published in May, long after Mr. Fauci and his accomplices had succeeded in creating a false

pandemic, in part, by insisting that more and more people should be tested.

73.       Fortunately, many people are far more diligent than Fauci in scrutinizing facts.

Investigators from OffGuardian contacted the authors of four papers published in early 2020 in

which researchers claimed that they had discovered a new coronavirus. The investigators asked

for proof that electron micrographs showed purified virus and all four groups replied that they

did not. The responses from the four groups were:

      •   “The image is the virus budding from an infected cell. It is not purified virus.”

      •   “We could not estimate the degree of purification because we do not purify and

          concentrate the virus cultured in cells.”

      •   “[We show] an image of sedimented virus particles, not purified ones.”

      •   “We did not obtain an electron micrograph showing the degree of purification.”

          The investigators also contacted virologist Charles Calisher and asked if he knew of any

research group that had isolated and purified SARS-CoV-2 and he replied that he did not. They


53
     Watson J, Whiting PF, Brush JE. “Interpreting a covid-19 test result.” BMJ 2020 May;369:m1808

                                                                                          Page 38 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 39 of 73. PageID #: 162




concluded, at this time, no one knows whether the RNA gene sequences, used in the in vitro

trials and also used to calibrate the tests, actually came from SARS-CoV-2.54

74.     All of this may explain why some of the testing results from around the world have been

so difficult to understand or explain. For example, testing in Guangdong Province in China

showed that 10% of people who recovered from COVID-19, tested negative and then tested

positive again.55 Twenty-nine patients tested in Wuhan tested negative, then positive, and then

the results were “dubious.”56

75.     According to Wang Chen, president of the Chinese Academy of Medical Sciences, PCR

tests are only 30-50% accurate.57

76.     The FDA agrees. A statement in its online instruction manual for PCR testing includes

these statements:

        •   “Detection of viral RNA may not indicate the presence of infectious virus or that

            2019-nCoV is the causative agent for clinical symptoms.”

        •   “This test cannot rule out diseases caused by other bacterial or viral pathogens.”58



54
  Engelbrecht T, Demeter K. “COVID19 PCR Tests are Scientifically Meaningless.” Bulgarian Pathology
Association. Jan 7 2020 https://bpa-pathology.com/covid19-pcr-tests-are-scientifically-meaningless/
accessed 9.2.2020
55
   Fermin Koop. A startling number of coronavirus patients get reinfected. ZME Science Feb 26 2020
https://www.zmescience.com/science/a-startling-number-of-coronavirus-patients-get-reinfected/
accessed 9.2.2020
56
   Li Y, Yao L, Li J et al. “Stability issues of RT‐PCR testing of SARS‐CoV‐2 for hospitalized patients
clinically diagnosed with COVID‐19.” J Med Virol 2020 Jul;92(7):903-908
57
   Coco Feng, Minghe Hu. Race to diagnose coronavirus patients constrained by shortage of reliable
detection kits. South China Morning Post Feb 11 2020 https://www.scmp.com/tech/science-
research/article/3049858/race-diagnose-treat-coronavirus-patients-constrained-shortage accessed
9.2.2020
58
  CDC 2019-Novel Coronavirus (2019-nCoV) Real-Time RT-PCR Diagnostic Panel. Centers for Disease
Control and Preention. https://www.fda.gov/media/134922/download accessed 9.2.2020

                                                                                               Page 39 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 40 of 73. PageID #: 163




77.       The FDA’s online emergency use authorization includes this statement:

“positive results […] do not rule out bacterial infection or co-infection with other viruses. The

agent detected may not be the definite cause of disease.”59

78.       In fact, the manufacturer’s instruction manual for one PCR test includes these statements:

      •   “These assays are not intended for use as an aid in the diagnosis of coronavirus infection”

      •   “For research use only. Not for use in diagnostic procedures.”60

79.       Recently, 22 researchers called for the retraction of an article published in January 2020,

referred to as the Corman-Drosten Report, in which prior researchers claimed to have validated

the use of PCR testing for COVID-19.61 The researchers listed ten serious flaws in the paper and

called for its retraction.62 The ten major flaws in the paper include:

          (1) The results were based on theoretical sequences supplied by a laboratory in China

             because these were the only samples available. The researchers acknowledged this by

             stating in their paper: “We aimed to develop and deploy robust diagnostic

             methodology for use in public health laboratory settings without having virus material

             available.”




59
     ACCELERATED EMERGENCY USE AUTHORIZATION (EUA) SUMMARY COVID-19 RT-PCR TEST
(LABORATORY CORPORATION OF AMERICA) U.S. Food and Drug Administration.
https://www.fda.gov/media/136151/download accessed 9.2.2020
60
  BIO-RAD SARS-CoV-2/Covid-19 Diagnosis and Confirmation Solutions. https://www.bio-
rad.com/featured/en/sars-cov-2-covid-19-testing-solutions.html accessed 9.2.2020
61
  Corman VM, Landt O, Kaiser M et al. “Detection of 2019 novel coronavirus (2019-nCoV) by real time
RT-PCR.” Euro Surveill 2020 Jan;25(3):2000045
62
   Borger P, Malhotra BR, Yeadon M et al. “Review report Corman-Drosten et al. Eurosurveillance 2020.”
https://cormandrostenreview.com/report/?fbclid=IwAR0sSncAmhHhhwzQ21ODbrVgEtYZ0zfZDkG9ZGqRF
GQocXDNM8KW7YBd41A accessed 12.5.2020

                                                                                        Page 40 of 73
Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 41 of 73. PageID #: 164




         They also wrote, “the establishment and validation of a diagnostic workflow for

     2019-nCoV screening and specific confirmation, designed in absence of available

     virus isolates or original patient specimens. Design and validation were enabled by

     the close genetic relatedness to the 2003 SARS-CoV and aided by the use of synthetic

     nucleic acid technology.”

         It is impossible to develop a valid test without actual viral material, and the use of

     viral material referred to as “closely related” is not a proper substitute.

  (2) The test cannot discriminate between whole virus and viral fragments which means

     that it is not a specific diagnostic tool for identifying SARS-CoV-2.

  (3) “A difference of 10° C with respect to the annealing temperature Tm for primer pair1

     (RdRp_SARSr_F and RdRp_SARSr_R) also makes the test unsuitable as a specific

     diagnostic tool to identify the SARS-CoV-2 virus.”

  (4) The failure to establish a standardized and verifiable Ct value at which a sample is

     considered positive and negative.

  (5) The PCR test does not contain a unique positive control to evaluate specificity for

     SARS-CoV-2 or a negative control to exclude the presence of other coronaviruses –

     lack of specificity.

  (6) The test design described in the Corman-Drosten paper is vague, nothing is

     standardized and there is no standard operating procedure.

  (7) Conflicts of interest were identified for four authors. Two of the authors serve on the

     editorial board for the journal in which the paper was published. Conflicts of interest

     were not disclosed for all authors. Corman and Drosten did not mention that they

     were affiliated with a laboratory involved in PCR testing.


                                                                                   Page 41 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 42 of 73. PageID #: 165




        (8) PCR tests were distributed before the paper was submitted.

        Noting also that the paper was not peer-reviewed, the authors conclude: “In light of our

re-examination of the test protocol to identify SARS-CoV-2 described in the Corman-Drosten

paper we have identified concerning errors and inherent fallacies which render the SARS-CoV-2

PCR test useless.” They call for the retraction of the paper.

80.     There are a limited number of studies on the accuracy of the tests and Colin West MD,

PhD at Mayo Clinic says that the studies reviewing currently used tests have been “filled with

flaws.” One of those flaws is that the sensitivity estimates are based on testing people who the

researchers already knew had been diagnosed with COVID-19. This resulted in significant bias.

He says that without control groups and blinded testing, it is impossible to determine the

magnitude of the inaccuracy.63

81.     The results of an analysis of five studies that included 957 patients and that had yet to be

peer-reviewed concluded that, “The certainty of the evidence was judged as very low, due to the

risk of bias, indirectness, and inconsistency issues. Conclusions: The collected evidence has

several limitations, including risk of bias issues, high heterogeneity, and concerns about its

applicability.”64

82.     The bottom line is that this test is nearly useless for diagnosing COVID-19 and not very

useful in actually determining if there is an active infection of SARS-CoV2. If the error rate is

only 5% this could mean that the number of cases worldwide is off by millions. But the error rate



63
   Heather Boerner. COVID-19 Test Results: Don’t Discount Medical Intuition. Medscape May 16 2020
https://www.medscape.com/viewarticle/930650 accessed 9.2.2020
64
   Arevalo-Rodriguez I, Buitrago-Garcia D, Simancas-Racines D et al. “FALSE NEGATIVE RESULTS OF
INITIAL RT-PCR ASSAYS FOR COVID-19: A SYSTEMATIC REVIEW.” MedRxiv doi:
https://doi.org/10.1101/2020.04.16.20066787

                                                                                       Page 42 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 43 of 73. PageID #: 166




has been shown to be much higher, which means that the world’s population is suffering due to a

made-up pandemic.

      A. Other Testing Issues

83.      Some county and state health departments state that the cases for coronavirus are

typically reported via a primary care physician or pulmonologist.65 These providers are not

required to send a patient for laboratory testing and typically do not have an expensive PCR

machine at their disposal. Thus, it would appear as though the virus is often-times being

diagnosed by health care providers the same way they would diagnose any common cold or flu,

which is by physical examination and observation of symptoms. This despite the fact that the

symptoms of COVID-19 are nearly identical to those of a typical influenza.

84.      Several Governors in the U.S. requested billions of dollars in federal aid to “assist with

the impact of the coronavirus,” the amount of which was based on the presumed infection rate.

Collectively, they requested a total of $500 billion.66 At this time there is no accountability for

exactly how and where this aid was spent. It is interesting that the states with the worst per capita

debt (such as California and New York) have requested the most money.67 Coincidence?

Perhaps not. Naturally, it could make sense to report a higher rate of infection in order to receive

a larger piece of the stimulus funding.




65
   Michael Mendizza. Why The Coronavirus Will Soon Vanish Overnight.
https://ttfuture.org/blog/michael/why-coronavirus-will-soon-vanish-overnight accessed 9.2.2020
66
  Ana Radelat. Lamont, other governors, seek $500 billion in new coronavirus stimulus money for states.
The CT Mirror https://ctmirror.org/2020/04/16/lamont-other-governors-seek-500-billion-in-new-
coronavirus-stimulus-money-for-states/ accessed 9.2.2020
67
   Monthly Federal Spending/Revenue/Deficit Charts Federal Coronavirus/COVID-19 Response.
https://www.usgovernmentspending.com/compare_state_debt 9.2.2020

                                                                                        Page 43 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 44 of 73. PageID #: 167




85.     There have been numerous problems with the testing procedures, some political, some

scientific. The CDC went against the guidance of the World Health Organization (WHO).68

Regardless of the wisdom of the WHO (which is also in question), the missteps that occurred

regarding testing were massive. On April 20, 2020, it was reported that the tests used by the

CDC were contaminated with the coronavirus itself.69 There was no way to know the number of

false negatives and false positives.

86.     The Food and Drug Administration (FDA) sent Timothy Stenzel, chief of in vitro

diagnostics and radiological health, to the CDC and found the primary culprit to be poor

laboratory practices. Robert Redfield, former director of the CDC, acknowledged that the

agency’s quality control measures were not adequate during the time the tests were being

developed.70

87.     Testing was not much better in other parts of the world. For example, Spain and the

Czech Republic spent millions on a test purchased from a Chinese company called “Shenzhen

Bioeasy Technology” and later found that the tests were only 30% accurate. Gordon Chang,




68
  Has COVID-19 Testing Made the Problem Worse? Confusion Regarding “The True Health Impacts”.
Centre for Research on Globalization. https://www.globalresearch.ca/has-covid-19-testing-made-the-
problem-worse-confusion-regarding-the-true-health-impacts/5709323 accessed 9.2.2020
69
  Beth Mole. CDC’s failed coronavirus tests were tainted with coronavirus, feds confirm. Ars Technica
April 20 2020 https://arstechnica.com/science/2020/04/cdcs-failed-coronavirus-tests-were-tainted-with-
coronavirus-feds-confirm/ accessed 9.2.2020
70
  Sheila Kaplan. C.D.C. Labs Were Contaminated, Delaying Coronavirus Testing, Officials Say. New York
Times April 18 2020 https://www.nytimes.com/2020/04/18/health/cdc-coronavirus-lab-contamination-
testing.html accessed 12.7.2020

                                                                                         Page 44 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 45 of 73. PageID #: 168




who has covered Chinese economics and policy for decades stated, “It [China] creates the poison

and then sells the cure to it.”71

88.     Even if the test kits are not faulty, more false negatives can result from the swabbing

method used to collect samples. The tests typically require a swab to be inserted into the nasal

passage. The CDC guidelines for appropriate test methodology includes the following:

            •   Tilt patient’s head back 70 degrees.

            •   Slowly insert the swab through the nostril parallel to the palate (not upwards)

                until resistance is encountered in the back of the throat.

            •   Leave swab in place for 15 seconds to absorb secretions.

            •   Slowly remove swab while rotating it.

            •   If the patient has a deviated septum or blockage creates difficulty in obtaining the

                specimen from one nostril, use the same swab to obtain the specimen from the

                other nostril

            •   If a delay in shipping will result in the specimen arriving at the CDC more than 72

                hours after collection, store specimens at -70°C or below (-94F) and ship

                overnight to CDC on dry ice.

89.     This is a common method used in the “drive-thru” testing sites set up in many cities. In

order to be properly detected, the swab must be inserted deep into the nasal passage, causing




71
  Jorge Gonzalez-Gallarza Hernandez. China challenges the world with flawed COVID-19 test kits. March
30 2020. https://www.washingtontimes.com/news/2020/mar/30/china-challenges-the-world-with-flawed-
covid-19-te/ accessed 9.2.2020

                                                                                       Page 45 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 46 of 73. PageID #: 169




considerable discomfort. Many of those performing the tests were either not properly trained or

tended to withdraw the swab early when the patient exhibited discomfort or resistance. 72

90.       Dr. Michael Pintella, Director of the State Hygienic Lab in Iowa, stated “Tests involve a

multi-step process and each step might lead to a false negative result for any number of reasons,

including a poorly collected specimen, a delay in transport of the specimen to the lab, not storing

or transporting specimens at the appropriate temperature, problems encountered during testing

extraction, analysis errors and more.”73 In the same news release, Dr. Austin Baeth, who was

very outspoken about wanting to administer a state lockdown for Iowa, admitted that the tests

only have a 63% accuracy rate.

91.       The other common method for testing is the antibody test, which uses a blood sample.

The problem with this test is that it does not determine if one has the virus, only if one has had it

before. This is also problematic, as there are many false positives due to detecting antibodies

created from exposure to or infection by other coronaviruses (such as the common cold).74 The

methodology is flawed as well. According to a report released in early May, the FDA had to

tighten restrictions on the hundreds of companies that were profiting from the sale of fraudulent




72
   Higgins TS, Wu AW, Ting JY. “SARS-CoV-2 Nasopharyngeal Swab Testing-False-Negative Results From
a Pervasive Anatomical Misconception.” JAMA Otolaryngol Head Neck Surg 2020 Sep doi:
10.1001/jamaoto.2020.2946. published online ahead of print
73
   Laura Terrell. ‘False negatives are harmful’ according to medical professionals. KCCI April 3 2020
https://www.kcci.com/article/false-negatives-are-harmful-according-to-medical-professionals/32038917
accessed 9.2.2020
74
     Amanda Morris. People look to COVID-19 antibody testing for answers, but no test offers guarantees.
Azcentral April 27 2020 https://www.azcentral.com/story/news/local/arizona-
health/2020/04/27/questions-linger-covid-19-antibody-tests-even-demand-grows/5170052002/ accessed
9.2.2020

                                                                                           Page 46 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 47 of 73. PageID #: 170




testing kits.75 Some of these kits were even being advertised as “do it yourself from home”

products.

92.        To make matters worse, the CDC had been mixing the reporting of positive test results

from both the PCR test and the antibody tests. Ashish Jha, the K.T. Li Professor of Global

Health at Harvard University said, “You’ve got to be kidding me. How could the CDC make that

mistake? This is a mess.” 76 William Hanage, an epidemiology professor at Harvard, concurred

by stating, “Combining a test that is designed to detect current infection with a test that detects

infection at some point in the past is just really confusing and muddies the water.” One test is

like looking backward to see who was infected and the other [arguably] tests to see if there is an

infection now.

      B. Examples of Testing Failures

93.        The head of Tanzania’s health laboratory in charge of coronavirus was suspended after

President John Magufuli of Tanzania had a security detail obtain random samples of pawpaw,

jackfruit, and animals which tested positive for SARS-CoV2.

94.        Samples of fruit were taken from inside the fruit, to avoid possible positive results from

someone touching the fruit. The samples were given names and sent to the laboratory. The

results:

      •    Sample of car oil named Jabil Hamza, 30 years old, male – negative




75
   Associated Press. FDA tightens rules on antibody test after false claims, accuracy problems. NBC News
May 4 2020 https://www.nbcnews.com/health/health-news/fda-tightens-rules-antibody-tests-after-false-
claims-accuracy-problems-n1199431 accessed 9.2.2020
76
   Alexis Madrigal, Robinson Meyer. ‘How Could the CDC Make That Mistake?’ The Atlantic May 21 2020
https://www.theatlantic.com/health/archive/2020/05/cdc-and-states-are-misreporting-covid-19-test-data-
pennsylvania-georgia-texas/611935/ accessed 9.2.2020

                                                                                          Page 47 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 48 of 73. PageID #: 171




      •   Sample from Jackfruit named Sarah Samuel, 45 years old, female – inconclusive test

          results

      •   Sample of liquid from Pawpaw named Elizabeth Anne, 26 years old female – positive

      •   Samples from Kware (type of bird) – positive

      •   Samples from rabbit – undetermined

      •   Goat – positive

      •   Sheep – negative

      Magufuli said that this means the pawpaw named Elizabeth must be placed in isolation, goats

should be in isolation, and Jackfruit named Sara should be in isolation. But, he reported, the

pawpaw is not dying, it’s just getting ripe. Magufuli says, “a dirty game is being played with

these tests.” He reported that the tests were imported and said the WHO should do something

about this. He told Reuters that this indicates that some people are testing positive who do not

have the disease.

          The Centers for Disease Control and Prevention says there is no way that fruit can

contract COVID-19.

94.       As of May 6, 2020, there were 480 cases and 17 deaths in Tanzania. There was no report

as to whether the goats, sheep, bird, pawpaw and jackfruit were included in the count.77 78

95.       Another absurd example of this preoccupation with COVID-19 came from NBC. NBC

referred to Dr. Joseph Fair as “…Today’s most knowledgeable expert on the coronavirus


77
   Ben Cost “Faulty Coronavirus Kits suspected as goat and fruit test positive in Tanzania” New York Post May 6
2020 https://nypost.com/2020/05/06/faulty-coronavirus-kits-suspected-as-goat-and-fruit-test-positive-in-tanzania/
accessed 9.2.2020
78
   Tanzania COVID-19 lab head suspended as president questions data. Al Jazeera May 5 2020
https://www.aljazeera.com/news/2020/05/tanzania-covid-19-lab-head-suspended-president-questions-data-
200505065136872.html accessed 9.2.2020

                                                                                                   Page 48 of 73
      Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 49 of 73. PageID #: 172




outbreak.” Dr. Fair reported that he was recently diagnosed with COVID-19, and tweeted that he

was hospitalized with it.

         According to Dr. Fair, he flew home from New York City to New Orleans wearing a

mask and gloves, wiped everything down but says he must have contracted it through his eyes.

He said that his symptoms were not classic symptoms, but when he developed shortness of

breath, he called an ambulance and was admitted to Tulane Medical Center. He had four COVID

tests and they were all negative, but he knows he had it and his doctors confirmed that this was

the case.

96.      It seems that anyone determined to have COVID-19 will have it – testing does not matter.

Apparently, neither does wearing masks and gloves and wiping things down.79

      C. Other Countries Inflated Numbers Too

97.      Public health officials in the UK have inflated the number of cases by counting each test

twice. When diagnostic tests were used that involved taking both saliva and nasal samples from

the same patient, the results were counted as two separate tests. This led to inflated case

numbers. Both the Department of Health and Social Care and Public Health England

acknowledged that they had engaged in this practice.

98.      This is not the only instance in which the UK government was caught inflating data.




79
   Maura Hohman.. NBC’s Dr. Joseph Fair hospitalized with coronavirus: ‘Not out of the woods yet.’ Today May
13 2020 https://www.today.com/health/nbc-news-contributor-dr-joseph-fair-sick-coronavirus-t181487 accessed
9.2.2020

                                                                                              Page 49 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 50 of 73. PageID #: 173




In April, public health authorities included thousands of home tests which had been mailed out

but not completed in order to make it look like the goal of 100,000 tests was being met.

Apparently using fake numbers to promote a fake pandemic is not limited to the U.S.80

          D. The CDC’s Strange Definition of a “Case”

99.       Clearly the lab tests were flawed but the CDC’s definition of a “case” does not actually

require any testing at all. In fact, the CDC has listed over one dozen ways in which a person

could be diagnosed with COVID-19. Below are excerpts from the CDC’s “2020 Interim Case

Definition”81 with commentary following each section.

          E. Clinical Criteria

100.      At least two of the following symptoms: fever (measured or subjective), chills, rigors,

myalgia, headache, sore throat, new olfactory and taste disorder(s)

OR

At least one of the following symptoms: cough, shortness of breath, or difficulty breathing

OR

Severe respiratory illness with at least one of the following:

      •   Clinical or radiographic evidence of pneumonia OR

      •   Acute respiratory distress syndrome




80
  Mason Boycott-Owen, Paul Nuki. Tens of thousands of coronavirus tests have been double-counted, officials
admit. The Telegraph May 21 2020 https://www.telegraph.co.uk/global-health/science-and-disease/tens-thousands-
coronavirus-tests-have-double-counted-officials/ accessed 9.2.2020
81
   Coronavirus Disease 2019 (COVID-19). 2020 Interim Case Definition, Approved April 5 2020. Canters
for Disease Control and Prevention. https://wwwn.cdc.gov/nndss/conditions/coronavirus-disease-2019-
covid-19/case-definition/2020/ accessed 9.2.2020

                                                                                               Page 50 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 51 of 73. PageID #: 174




AND

No alternative more likely diagnosis

     F. Commentary on “Clinical Criteria”

101.     Some comments on “clinical criteria”

     •   Note that fever can be “subjective.”

     •   Headache, sore throat and cough can be symptoms of many things, including allergies
         and the common cold.

     •   “New olfactory and taste disorders.” An article published in the Lancet referred to
         COVID testing as “inadequate” and suggests that new symptom profiles be developed to
         help identify those who should be quarantined.

     •   The article suggests that loss of taste and smell are highly predictive of COVID-19 and
         anyone experiencing these symptoms should self-isolate.82

         In fact, there are many causes of loss of taste and smell. These include:

            o   Aging especially after age 60
            o   Allergies
            o   Nasal and sinus problems like sinusitis or nasal polyps
            o   Medications including beta blockers and ACE inhibitors
            o   Dental problems
            o   Cigarette smoking
            o   Head or facial injury
            o   Alzheimer’s disease
            o   Parkinson’s disease
            o   Common cold or other viral infections (40%)83


102.     In fact, as much as 20% of the general population has a prolonged smell disorder.84


82
   Menni C, Sudre CH, Steves CJ, Ourselin S, Spector TD. “Quantifying additional COVID-19 symptoms
will save lives.” Lancet published online June 4, 2020
83
   Weige-Lussen A, Wolfensberger M. “Olfactory Disorders following Upper Respiratory Tract Infections.”
In Hummel T, Welge-Lüssen A (eds): Taste and Smell. An Update. Adv Otorhinolaryngol. Basel, Karger,
2006, vol 63, pp 125-132
84
  Boesveldt S, Postma EM, Boak D et al. “Anosmia – A Clinical Review.” Chem Senses 2017
Sep;42(7):513-523.

                                                                                         Page 51 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 52 of 73. PageID #: 175




There are also many problems with the Lancet article. The basis for the recommendation to use

taste and smell as a diagnostic tool is based on data collected from patients answering questions

using an online app. Almost 60% of 579 people who reported testing positive said they had lost

their sense of smell and taste; but almost 18% of the 1123 who tested negative also reported loss

of taste and smell.85

103.     The researchers acknowledge many limitations which include that these symptoms are

non-specific and lack predictive power, and their report relied on self-reported information,

which is generally unreliable. Yet, they write, “We believe that having added loss of smell and

taste to the list of COVID-19 symptoms is of great value as it will help trace almost 16% of cases

that otherwise would have been missed. Loss of smell and taste, together with fever or cough,

should now enable us to identify 87.5% of symptomatic COVID-19 cases, although this is likely

to be less in the early phases of the infection.” This conclusion is hard to fathom in consideration

of the facts, although facts have not seemed to matter much these days.

104.     A much more realistic assessment from Eric Holbrook, director of rhinology at

Massachusetts Eye and Ear was offered when he stated: “Physicians are collecting data so

quickly, but a lot of it is subjective data. I haven’t seen a careful study that looks at when patients

get the diagnosis, and how severe it is, and how long the smell loss lasts.”86




85
   Menni C, Sudre CH, Steves CJ, Ourselin S, Spector TD. “Quantifying additional COVID-19 symptoms
will save lives.” Lancet 2020 Jun;395(10241):E107-E108
86
  Sarah Elizabeth Richards. “Lost your sense of smell? It may not be coronavirus.” National Geographic
April 7 2020 https://www.nationalgeographic.com/science/2020/04/lost-your-sense-of-smell-it-may-not-
be-coronavirus/ accessed 9.2.2020

                                                                                         Page 52 of 73
         Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 53 of 73. PageID #: 176




G.         Laboratory Criteria

105.       Laboratory evidence using a method approved or authorized by the U.S. Food and Drug

Administration (FDA) or designated authority:

Confirmatory laboratory evidence:

     ●    Detection of severe acute respiratory syndrome coronavirus 2 ribonucleic acid (SARS-

          CoV-2 RNA) in a clinical specimen using a molecular amplification detection test

Presumptive laboratory evidence:

     ●    Detection of specific antigen in a clinical specimen

     ●    Detection of specific antibody in serum, plasma, or whole blood indicative of a new or

          recent infection*

          *Serologic methods for diagnosis are currently being defined

H.         Commentary on Laboratory Criteria:

106.       Note that these are the tests discussed above to be inaccurate, and that the CDC admits

that the serological methods for diagnosis are currently being defined, but they are ok to use for

purposes of diagnosis now.

I.         Epidemiologic Linkage

107.       One or more of the following exposures in the 14 days before onset of symptoms:

     ●    Close contact** with a confirmed or probable case of COVID-19 disease; OR

     ●    Close contact** with a person with:

          o   clinically compatible illness AND

          o   linkage to a confirmed case of COVID-19 disease.




                                                                                       Page 53 of 73
         Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 54 of 73. PageID #: 177




     ●    Travel to or residence in an area with sustained, ongoing community transmission of

          SARS-CoV-2.

     ●    Member of a risk cohort as defined by public health authorities during an outbreak.

**Close contact is defined as being within 6 feet for at least a period of 10 minutes to 30 minutes

or more depending upon the exposure. In healthcare settings, this may be defined as exposures

of greater than a few minutes or more. Data are insufficient to precisely define the duration of

exposure that constitutes prolonged exposure and thus a close contact.

108.       Commentary on Epidemiologic Linkage:

     •     A person who has been within 6 feet of someone for 10 minutes who may have but is not

           confirmed to have COVID-19 is now considered a case.

     •     A person who has been within 6 feet of a person who has a headache or a sore throat or

           has changes in smell or taste is now considered a case.

     •     A person who has been in contact with a person who is linked to a person with COVID-

           19 is now a case.

     •     Travel to an area in which there are COVID-19 cases qualifies a person as a case.

     •     Being a member of a “risk cohort” also qualifies a person as a case. There are no

           examples, but a statement that health authorities can just name a group as a risk category.

     •     The CDC acknowledges that the length of exposure required to cause a problem is not

           known, but uses this metric anyway.

J.         Criteria to Distinguish a New Case from an Existing Case

109.       Not applicable (N/A) until more virologic data are available.




                                                                                        Page 54 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 55 of 73. PageID #: 178




K.       Commentary on Criteria to Distinguish a New Case from an Existing Case:

110.     The CDC does not know how to determine a new from an existing case, but when trying

to boost the number of cases, this is a distinction without difference to them.


XI. THE LAW

         A. The Paperwork Reduction Act
111.     44 USCS § 3501 describes the purpose of what has become known as the Paperwork

Reduction Act (“PRA”). Within that subsection are the following excerpts:

         The purposes of this subchapter [44 USCS §§ 3501 et seq.] are to—
         (2) ensure the greatest possible public benefit from and maximize the utility of
         information created, collected, maintained, used, shared and disseminated by or for the
         Federal Government;
         (3) coordinate, integrate, and to the extent practicable and appropriate, make uniform
         Federal information resources management policies and practices as a means to improve
         the productivity, efficiency, and effectiveness of Government programs, including the
         reduction of information collection burdens on the public and the improvement of service
         delivery to the public;
         (4) improve the quality and use of Federal information to strengthen decision making,
         accountability, and openness in Government and society;…
         (6) strengthen the partnership between the Federal Government and State, local, and
         tribal governments by minimizing the burden and maximizing the utility of information
         created, collected, maintained, used, disseminated, and retained by or for the Federal
         Government;
         (7) provide for the dissemination of public information on a timely basis, on equitable
         terms, and in a manner that promotes the utility of the information to the public and
         makes effective use of information technology;…
         (9) ensure the integrity, quality, and utility of the Federal statistical system;..
         (11) improve the responsibility and accountability of the Office of Management and
         Budget and all other Federal agencies to Congress and to the public for implementing the
         information collection review process, information resources management, and related
         policies and guidelines established under this subchapter [44 USCS §§ 3501 et seq.].



                                                                                           Page 55 of 73
    Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 56 of 73. PageID #: 179




It is beyond question that a major goal of this Act is to ensure accurate and truthful information

is available to the public and decisionmakers. Beyond the purpose statement, 44 USCS § 3506 of

the PRA also requires that:

       (d) With respect to information dissemination, each agency shall—
       (1) ensure that the public has timely and equitable access to the agency’s public
       information, including ensuring such access through—
       (B) in cases in which the agency provides public information maintained in electronic
       format, providing timely and equitable access to the underlying data (in whole or in part);
       and
       (C) agency dissemination of public information in an efficient, effective, and economical
       manner;
       (2) regularly solicit and consider public input on the agency’s information dissemination
       activities;
       (3) provide adequate notice when initiating, substantially modifying, or terminating
       significant information dissemination products;
       (4) not, except where specifically authorized by statute—
       (A) establish an exclusive, restricted, or other distribution arrangement that interferes
       with timely and equitable availability of public information to the public;
       (B) restrict or regulate the use, resale, or redissemination of public information by the
       public;
       (6) engage the public in using public data assets of the agency and encourage
       collaboration by—
       (B) providing the public with the opportunity to request specific data assets to be
       prioritized for disclosure and to provide suggestions for the development of agency
       criteria with respect to prioritizing data assets for disclosure;
       (e) With respect to statistical policy and coordination, each agency shall—
       (1) ensure the relevance, accuracy, timeliness, integrity, and objectivity of information
       collected or created for statistical purposes;
       (2) inform respondents fully and accurately about the sponsors, purposes, and uses of
       statistical surveys and studies;
       (4) observe Federal standards and practices for data collection, analysis, documentation,
       sharing, and dissemination of information;



                                                                                      Page 56 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 57 of 73. PageID #: 180




         (5) ensure the timely publication of the results of statistical surveys and studies, including
         information about the quality and limitations of the surveys and studies; and
         (6) make data available to statistical agencies and readily accessible to the public.
112.     While the entirety of the excerpt is valid to provide context, let us reiterate that “With

respect to information dissemination, each agency shall… provide adequate notice when

initiating, substantially modifying, or terminating significant information dissemination

products;…” and “With respect to statistical policy and coordination, each agency shall…

ensure the relevance, accuracy, timeliness, integrity, and objectivity of information collected or

created for statistical purposes; [and] inform respondents fully and accurately about the sponsors,

purposes, and uses of statistical surveys and studies…”

113.     Absolutely no notice in any form was given to the public prior to the March 24, 2020

changes, nor was the public involved in such changes. The public has also not been informed

fully about the individuals that created the unique rules for data collection and usage pertaining

to COVID-19. These changes remain in place over 8 months later, still with no opportunity for

public input.

114.     The discussion of Death Counts and Case Counts (see above) clearly demonstrate that the

agency has failed miserably in ensuring accuracy, integrity, and objectivity of the information

collected. Let us reiterate the following statements from the NVSS COVID-19 Alert No.2 issued

March 24,2020:

            1. “The underlying cause depends upon what and where conditions are reported on

                the death certificate. However, the rules for coding and selection of the underlying

                cause of death are expected to result in COVID19 being the underlying cause

                more often than not.” – why would we categorize COVID-19 in this way but no

                other disease?

                                                                                         Page 57 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 58 of 73. PageID #: 181




            2. “If the death certificate reports terms such as “probable COVID-19” or “likely

                COVID-19,” these terms would be assigned the new ICD code. It is not likely that

                NCHS will follow up on these cases.” The new code being referred to is U07.1

                and indicates a COVID-19 death. Why are deaths that are likely or probable

                automatically reported as confirmed COVID-19 deaths? This is particularly

                concerning given that the WHO also created another code U07.2 that was

                specifically designated for probable or likely cases; why would the CDC not use

                the same designations?

            3. Under the heading “Should “COVID-19” be reported on the death certificate only

                with a confirmed test?” the printed answer was: “COVID-19 should be reported

                on the death certificate for all decedents where the disease caused or is assumed

                to have caused or contributed to death. Certifiers should include as much detail

                as possible based on their knowledge of the case, medical records, laboratory

                testing, etc. If the decedent had other chronic conditions such as COPD or asthma

                that may have also contributed, these conditions can be reported in Part II. (See

                attached Guidance for Certifying COVID-19 Deaths).” (Emphasis in original)

115.     Given that COVID-19 is the ONLY disease reported this way it is clear that the goal of

death reporting for COVID-19 was less about “ensuring accuracy, integrity, and objectivity of

the information collected” and more about promoting a political narrative in violation of the

plain language of the law.

116.     We expect the Defendants will claim this change was done in response to an emergency

situation but that statement holds no water 8 months later. Further, given the numerous

statements by agency heads and experts around the world that this disease is here to stay, the fact


                                                                                      Page 58 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 59 of 73. PageID #: 182




that we are seeing over a 99.9% recovery rate, and that even with the data being manipulated the

fatality rate is still akin to the yearly flu, it simply cannot be stated that there is still an

emergency – particularly one that would prevent this situation from being remedied. If in fact

COVID-19 actually did still constitute an emergency, it would be even more important that the

data be honest and clear.87

117.     Plaintiffs also have no administrative remedy available pursuant to the PRA or IQA.

Under 44 USCS § 3517 states “Any person may request the Director to review any collection of

information conducted by or for an agency to determine, if, under this subchapter [44 USCS §§

3501 et seq.], a person shall maintain, provide, or disclose the information to or for the agency.”

While this does allow for a person to challenge a personal requirement to disclose information it

does not allow for an individual to challenge the rule or compilation procedures/methodologies

of such a collection generally. To be clear, Plaintiffs are not requesting judicial review of an

agency decision on a petition for correction of individual data, but rather the rule promulgated

that governs the collection and dissemination of data in an arbitrary and illegal way. If such

actions are not reviewable the IRA and PRA are essentially rendered pointless as they simply

could not be enforced despite a Congressionally mandated public interest.

118.     The discussion of facts related to this case make it clear the PRA is intentionally being

violated. The data being provided by the CDC is clearly and intentionally being done in a way

that is misleading as demonstrated by the discussion of Death Counts and Case Counts. The

Plaintiffs and the American public at large have been injured profoundly by the COVID-19




87
  Under Home Building & Loan Assn. v. Blaisdell, 290 U.S. 398 (1934) the Court stated, “Emergency does not
create power. Emergency does not increase granted power or remove or diminish the restrictions imposed upon
power granted or reserved.”

                                                                                                Page 59 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 60 of 73. PageID #: 183




response that has been based entirely on false data promulgated under this illegal rule. The only

recourse available to the public is injunctive relief from the Courts.

119.     As a final note, Plaintiffs affirmatively reject the notion that the Chevron analysis would

apply to this particular action and instead believe that this action should be reviewed with the

burden of proof placed squarely on the unelected bureaucracy that is violating both statutory law

and (we believe) Constitutional law by interfering with the performance of the legislative and

judicial branches. That said, Plaintiff also strongly contend that, given the egregious violation of

the plain language of the law and the monumental damage being done to our nation in response

to this non-crisis it would be nothing short of a clear miscarriage of justice to suggest these

actions should stand even under the Chevron doctrine.


B. The Administrative Procedures Act
120.     The Administrative Procedures Act broadly allows judicial review of "agency actions" by

any person "adversely affected or aggrieved" by the action. 5 U.S.C.S. § 702 Envtl. Prot. Info.

Ctr. v. United States Fish & Wildlife Serv., 2005 U.S. Dist. LEXIS 30843. With regard to

judicial review of an administrative action, a party must show that the challenged guidelines

either (1) reflect "final agency action;" or (2) constitute a de facto rule or binding norm that could

not properly be promulgated absent the notice-and-comment rulemaking required by the

Administrative Procedure Act (APA). When a party can demonstrate the latter proposition, they

will implicitly prove the former, because the agency's adoption of a binding norm obviously will

reflect final agency action. Nat'l Mining Ass'n v. Jackson, 880 F. Supp. 2d 119.

121.     Given what has occurred in our nation as a result of the reported “danger” related to

COVID-19 and the amount of money transferred pursuant to statutory law (within the CARES

Act) based entirely on COVID-19 case and death reporting, it is difficult to think of a more

                                                                                       Page 60 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 61 of 73. PageID #: 184




critical instance where the procedures in notice and comment rule-making should apply. Further,

even if Plaintiffs were to accept the position that this could not be done due to the claimed

emergency, which we do not88, we believe this rule should be invalidated due to the changes in

circumstances that have occurred since that time under Chastleton Corp. v. Sinclair, (1924) 264

U.S. 543 where the Court held that “A law depending upon the existence of an emergency or

other certain state of facts to uphold it may cease to operate if the emergency ceases or the facts

change. (Id at P. 264 U. S. 547).

122.     Under the Administrative Procedures Act (“APA”), 5 USCS § 551, “(4) rule means the

whole or a part of an agency statement of general or particular applicability and future effect

designed to implement, interpret, or prescribe law or policy or describing the organization,

procedure, or practice requirements of an agency and includes the approval or prescription for

the future of rates, wages, corporate or financial structures or reorganizations thereof, prices,

facilities, appliances, services or allowances therefor or of valuations, costs, or accounting, or

practices bearing on any of the foregoing.” This statement has been interpreted broadly to

include nearly any statement an agency can make. Chaney v. Heckler, 718 F.2d 1174, 231 U.S.

App. D.C. 136, 1983 U.S. App. LEXIS 16070 (D.C. Cir. 1983), reh'g denied, 724 F.2d 1030, 233

U.S. App. D.C. 146, 1984 U.S. App. LEXIS 26347 (D.C. Cir. 1984), rev'd, 470 U.S. 821, 105 S.

Ct. 1649, 84 L. Ed. 2d 714, 15 Envtl. L. Rep. 20335, 1985 U.S. LEXIS 78 (1985).

123.     The rule issued on March 24, 2020 is clearly a substantive rule given that it provides

guidelines that have a dramatic future effect by both changing eligibility for reimbursement

under the CARES Act89 and also altering the methods by which the cause of death is recorded –


88
   There was time to convene a panel of experts and it has been many months since this has begun – timing simply
cannot be claimed to be an issue at this point.
89
   Point to section that provides additional reimbursement for COVID patients

                                                                                                  Page 61 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 62 of 73. PageID #: 185




which is literally a change in process for the individuals responsible for recording deaths. If this

process were not followed and an individual were to sue for damages based on not being

reimbursed under the CARES Act the Court would be bound by this regulation thus

demonstrating it is substantive. Energy Consumers & Producers Asso. v. Department of Energy,

632 F.2d 129, 1980 U.S. App. LEXIS 18952 (Temp. Emer. Ct. App.), cert. denied, 449 U.S. 832,

101 S. Ct. 102, 66 L. Ed. 2d 38, 1980 U.S. LEXIS 2772 (1980).

124.     In addition to the above, the COVID-19 Alert No. 2 document, in response to the heading

“What happens if certifiers report terms other than the suggested terms?” states:

         If a death certificate reports coronavirus without identifying a specific strain or explicitly
         specifying that it is not COVID-19, NCHS will ask the states to follow up to verify
         whether or not the coronavirus was COVID-19. As long as the phrase used indicates the
         2019 coronavirus strain, NCHS expects to assign the new code. However, it is preferable
         and more straightforward for certifiers to use the standard terminology (COVID-19).
125.     This is clear evidence that this rule was meant to be substantive. Essentially the NVSS

has stated that if the rule is not followed, what is reported will be ignored and a COVID-19 death

will be reported.

126.     This means that rules issued related to data collection and reporting were subject to the

APA rulemaking processes. We remind the Court that this agency did not even attempt to

suggest this was an interpretive rule – it simply ignored the rulemaking process and that even if it

did claim interpretative rule, such a claim would not have been dispositive. Detroit Edison Co.

v. United States EPA, 496 F.2d 244, 6 Env't Rep. Cas. (BNA) 1568, 4 Envtl. L. Rep. 20388,

1974 U.S. App. LEXIS 9101 (6th Cir. 1974). Further, given the lack of clarity at the time this

rule was issued, the Courts have typically not given great weight to post hoc characterizations of

a rule being exempt. Ultimately, this was a rule, subject to rulemaking requirements, and these

requirements were simply not followed in any way, shape, or form.


                                                                                         Page 62 of 73
        Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 63 of 73. PageID #: 186




127.       Again under 5 USCS § 551, “(5) “rule making” means agency process for formulating,

amending, or repealing a rule.” The rule making process is defined in 5 USCS § 553. There are

two exemptions to the rulemaking process. The first is for interpretive rules which should not

apply here and the second is, “(B) when the agency for good cause finds (and incorporates the

finding and a brief statement of reasons therefor in the rules issued) that notice and public

procedure thereon are impracticable, unnecessary, or contrary to the public interest.”

128.       The first exemption is addressed above and so we now turn to the second. As noted, if an

agency is using the emergency rule exemption, it is required to make a brief statement as to why

the standard rulemaking requirements are not followed. No such statement was made and so

Plaintiffs request this rule be declared invalid.

129.       Further, even if this rule were allowed to stand under the second exemption, the exigency

of the circumstances giving rise to said emergency no longer exists. As noted above this disease

is now known to have over a 99.99% recovery rate and has been acknowledged to be roughly as

dangerous as the yearly flu.90 Pursuant to Chastleton Corp. v. Sinclair, 264 U.S. 543 (1924) “A law

depending upon the existence of an emergency or other certain state of facts to uphold it may cease to

operate if the emergency ceases or the facts change.” P. 264 U. S. 547. This language would clearly

include an administrative action taken under the guise of an emergency and, as such, would necessitate

the proper rulemaking process be undertaken as quickly as possible after any necessary emergency

actions were taken. Any other interpretation would allow for the declaration of an emergency to act as a

pretense for permanent rules which is clearly not the intent of the APA.

130.       It has been over 8 months since this rule was promulgated, we now know this disease is not the

mass killer it was claimed to be, and there clearly is no need for this rule to continue without having been



90
     Cite Fauci’s statement and the WHO statement

                                                                                             Page 63 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 64 of 73. PageID #: 187



promulgated under the proper rulemaking procedure of the APA. It is clear from the facts of this case that

allowing the CDC to circumvent the rulemaking process to create a new rule regarding the methods of

tracking death counts would open the door for flawed or even corrupt definitions of diseases to be used as

a pretense for overriding the rights of the Plaintiffs here. As such we ask that this order be enjoined.


C. Writ of Mandamus
131.     Plaintiffs strongly believe that the Court should grant injunctive relieve based on the PRA

and APA, and further believe that no administrative remedy exists to compel the Defendants to

follow the plain language of the law. However, in the interest of preserving the Court’s resources

Plaintiffs include here a writ of mandamus to compel the Defendants to fulfill their duties under

the PRA.

132.     Because it is impossible to identify the specific HHS employees responsible for creating,

enforcing, and disseminating information related to COVID-19 prior to discovery and also that

mandamus is typically granted against individuals we list John and Jane Doe’s as placeholders

until such time as the proper parties can be identified.


D. Implied Constitutional/Statutory Duty of Honesty and Fair Dealing


133.     Plaintiffs contend that there exists an implied Constitutional/Statutory duty to honesty

that applies here. We base this argument on three general premises:

    1. Because unelected bureaucrats are not accountable to the public through elections and

         cannot even be fired easily due to a recognized legal interest in their positions, an implied

         right of action must exist for the public where said bureaucrats are not performing their

         jobs with honesty and fair dealing. To hold otherwise would be to invalidate our most

         fundamental rules of accountability within government.

                                                                                               Page 64 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 65 of 73. PageID #: 188




     2. Separation of powers has been dramatically diminished over the years and without an

         implied duty of honesty and fair dealing then there would exist unconstitutionally

         overbroad powers consolidated into what would essentially be a fourth quasi-branch of

         government.

     3. Legal and evidentiary rules as well as numerous cases have relied on the truthfulness of

         executive-branch agencies. This implies a duty of honesty and fair dealing must exist

         within those agencies.

134.     Within the two-plus centuries of jurisprudence since the founding of our nation, the

Courts have developed numerous instances where reliance is placed on honesty in the

presentation of facts – data and/or information – by the government. This issue is only becoming

more critical as science continues to become more complex and is also forming the basis of

regulation. Given the Court’s continual expansion of the authority of unelected bureaucrats and

the difficulties in holding them accountable to the public, it is incumbent that the people be able

to hold these officials accountable in court.

135.     The doctrine of the separation of powers has been eroded over the years to the point that

we have even, in some cases, expanded the Chevron analysis91 (Chevron, U.S.A., Inc. v. NRDC,

Inc., 467 U.S. 837, 104 S. Ct. 2778, 81 L. Ed. 2d 694, 1984 U.S. LEXIS 118, 52 U.S.L.W. 4845,

14 ELR 20507, 21 ERC (BNA) 1049) to essentially allow for a regulatory agency to do anything

even remotely related to the enabling legislation despite the fact that the enabling legislation

need only provide a vaguely cognizable limitation on regulatory power. Plaintiffs believe it is a



91
  “If Congress has explicitly left a gap for the agency to fill, there is an express delegation of authority to the agency
to elucidate a specific provision of the statute by regulation. Such legislative regulations are given controlling weight
unless they are arbitrary, capricious, or manifestly contrary to the statute. Sometimes the legislative delegation to an
agency on a particular question is implicit rather than explicit. In such a case, a court may not substitute its own
construction of a statutory provision for a reasonable interpretation made by the administrator of an agency.”

                                                                                                        Page 65 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 66 of 73. PageID #: 189




stretch to argue that this was what the founding fathers had in mind when authoring the

Constitution but argue that it is quite clearly unconstitutional to suggest this deference should be

granted when dishonesty is involved.

136.     If, as the Courts have mandated in past decisions, regulatory agencies only need a

minimal rational basis to take actions, would it not be implicit that this already low standard at

least be based on an “honest” rational basis? The alternative is that we are sanctioning regulatory

agencies to do anything without even an honest basis for doing so.

137.     This approach is illegal for several reasons. The first and most clear stems from the rules

of evidence. Three evidentiary rules give preferential treatment to public records: Fed. Rule

Evidence 902 (4) and (5); and Rule 803(9). Fed. Rule Evid. 902(4) allows for certified copies of

public records to be self-authenticating. The implication is that if the government is producing it

then it must be true and accurate. While it may be argued that it is the presentation of the data

that is authenticated, the reality is that if the underlying approach lacks integrity then we still end

up with the same result. In the case at hand, if integrity is not a factor in determining the number

of cases or COVID-19 deaths then the NCHS could have chosen to include people whose sole

cause of death was cancer as COVID-19 deaths. The fact that this sounds absurd illustrates that

integrity is an assumed part of data and statistics gathering and reporting from administrative

agencies. Rule 902(5) gives the same authentication preference to Official publications which

are purported to be issued by a public authority, like a governmental agency. The authentication

lays the foundation, and the admissibility is governed under Rule 803(9), which contains an

exception to the rule against hearsay for Public records of vital statistics such as birth, death or

marriage records.




                                                                                        Page 66 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 67 of 73. PageID #: 190




138.     The second clear example of the illegality of an executive branch agency lying is found

in nearly the entire field of criminal law. There is no shortage of examples or cases found in the

world of criminal law where the Courts have held it unconstitutional for executive agencies to lie

or mislead. In many such instances the result of such a lie is the abridgment of an individual’s

rights. In the case at hand the Plaintiffs have lost more fundamental rights than many criminals

based on misleading data – this is illegal.

139.     A third instance pointing to the implied duty of honesty and fair dealing with regards to

regulatory agencies would stem from the nature of Constitutional review. We see a number of

rights reviewed by the Courts as being subject only to rational basis scrutiny. In some instances

the Courts will not even review evidence of violation of rights subject to rational basis review

because they have held that the actions are, “not subject to courtroom fact-finding and may be

based on rational speculation unsupported by evidence or empirical data.” FCC v. Beach

Commc’ns, Inc., 508 U.S. 307, 313–15 (1993). While it is quite difficult to suggest that this

statement in any way constitutes a test for rationality, even with precedence this bad, it seems

that the Court could not have meant to allow for such violations to occur based on dishonest

motives and if they had, in the instance before the Court here, it would be clearly in violation of

the plain language of the PRA and IQA.

140.     A final demonstration of the implied duty of honesty and fair dealing by an executive

branch agency is actually not implied at all. It is simply a recognition of that duty in the PRA and

IQA. That enforcement actions by executive branch agencies must be based on honest facts is

beyond question, why then would we allow other actions and/or rulemakings to occur without

such a duty?




                                                                                      Page 67 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 68 of 73. PageID #: 191




141.     There is no direct means to hold an unelected bureaucrat accountable. This fact is only

exacerbated by the reality that the Courts have held federal employees may have legal rights in

their jobs. It simply cannot be Constitutional to delegate so much authority away from our

elected officials and to people that cannot even be fired without at least providing a mechanism

for the public to file suit. As such, where a regulatory agency has acted dishonestly there must

exist an implied right of standing to challenge and the Courts would necessarily need to enforce

that right.


XII Prayers for Relief:

142.     The PRA and IQA make it clear that Congress intended for honesty and integrity in data

reporting. The OMB backs this position in its many rules interpreting these statutes and even the

NCHS itself not the critical nature of ensuring integrity and utility in statistics. The public has,

again, according to the plain language of the law, a strong interest and even a role in ensuring the

data is based on integrity and useful.

143.     HHS is not following the law. As a result of HHS’s failure to follow the law Plaintiffs

have been injured. They have been injured by the policies implemented in response to this

misleading data. No two better examples of abuse of discretion could be imagined than these:

    1. Changing the method for accounting for death for a single disease thus rendering data

         about deaths for that disease useless in understanding the danger of said disease. This

         happened when precautions should have been taken to prevent overcounting since

         additional funds were offered for diagnosis/death from that disease.

    2. Using a test that even Dr. Fauci admits is useless in diagnosing a disease – particularly

         when run above 35 cycles that is approved, most times, at 40 or more cycles as a means


                                                                                        Page 68 of 73
       Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 69 of 73. PageID #: 192




         of measuring the danger of a disease. Further this same test is approved without any

         national standard.

144.     When Congress delegated power to these regulatory agencies to leverage their limited

legislative power it was Constitutionally required to ensure it did so with standards. In this case

Congress did set standards – utility and integrity amongst them.

145.     While the Court may not create law or policy it is clearly the Court’s role to interpret law

that is written. The facts as alleged within this complaint, indisputably show that the statistics,

information, data, etc. related to COVID-19 deaths and cases are neither being promulgated in a

way that involves integrity or utility. The substantive rules, rules that had a substantial legal

impact – were created without following procedures required by law and the result has reaped

unthinkable levels of destruction on our nation.

146.     But for the violation of the integrity, utility, and other standards set out in the PRA and

IQA, our nation and the Plaintiffs would not be suffering through this nonsense. But for the

violation of the APA, PRA, and IQA perhaps these errors would not have occurred and none of

this debacle would have happened. Now, if the Plaintiffs do not have the right to challenge one

of the most egregious and impactful mistakes in American history we will be left to continue to

suffer for the foreseeable future. The APA, PRA, and IQA were all put in place as checks on the

already overly broad powers on regulatory agencies – the people do and must have a right to

enforce those rights and so we humbly ask the Court for the following relief:


1.    Enjoin the current and future use of the March 24, 2020 rule changing
the death reporting procedures as they apply COVID-19.




                                                                                        Page 69 of 73
     Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 70 of 73. PageID #: 193




       As discussed above, the process by which the substantive rules for reporting of deaths

related to COVID-19 were not followed either pursuant to the PRA or APA. Those improperly

passed rules have created chaos throughout the nation, cost untold trillions of dollars, and

facilitated policies, an environment, and specific actions that have harmed the Plaintiffs. A ruling

by the Court that ordered that the issuance of this rule was illegal and that reporting should be

carried out has it has been with every other disease since 2003 would begin to allow the political

process to repair the damage that has occurred. As such, we humbly request that the Court grant

the injunction against the implementation of this illegal rule.


2.    Enjoin the current and future reporting using said COVID-19 Death
reporting rule unless and until it is properly implemented under existing law.


       The reporting of data that is known to be misleading by a regulatory agency charged with

ensuring statistics are gathered and disseminated with integrity and in a useful manner is facially

illegal. This reporting has caused innumerable damages to states, regulatory agencies, private

businesses, and individuals through essentially coercing them into creating policies to save lives

from something that is killing far fewer than reported. The Plaintiffs humbly request that the

Court remedy this situation by enjoining the Defendants from continuing to report what can only

be described as intentionally misleading information.


3.     Enjoin the use of “Case Reporting” using unreliable testing procedures
such as PCR testing without the proper creation of a national standard for PCR
tests and a uniform definition of what a “case” is that is scientifically
meaningful and in compliance with relevant law and regulation.


       No less than Dr. Fauci himself stated that PCR tests ran over 35 cycles are meaningless.

There could be no clearer statement that the collection and dissemination of information related

                                                                                      Page 70 of 73
     Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 71 of 73. PageID #: 194




to the use of PCR testing, as approved by the FDA, is a violation of the PRQ and IQA. This false

data is being used as a cornerstone for both public and private policies throughout the nation and

particularly in the state of Ohio that are injuring the Plaintiffs. We humbly request the Court

enjoin the future use of “Case Reporting” based on PCR testing given that it is not reliable and

thus cannot be reported with integrity or in a way that is useful which is in clear violation of the

PRA and IRQ.


4.    Declare and hold unlawful and set aside the agency rule regarding
reclassification of deaths by COVID-19 to the extent it is found to be:
arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
with law; or contrary to constitutional rights; or in excess of statutory
jurisdiction, authority or limitations, or short of statutory right; or without
observance of procedure required by law; or unwarranted by the facts.


       As discussed above, the agency rule reclassifying deaths related to COVID-19 as being

deaths with COVID-19 as opposed to from COVID-19 is not only arbitrary and capricious but is

actually intentional and misleading. The action was taken directly contrary to established law

regarding substantive rule changes and completely without following the procedures laid out in

the PRA, IQA, and APA. As such we humbly request to set aside this rule in its entirety.


5.     Grant an affirmative injunction that the NCHS report the accurate death
data using the traditional reporting methods within 2 weeks from the grant of
this injunction.


       Given the critical nature of true and accurate data related to COVID-19 being available to

the public, policy makers, and elected officials, Plaintiffs request that the Court grant affirmative

injunctive relief in the way of ordering that correct data based on both integrity and utility be

made available within two weeks of the issuance of such an order. Our nation has suffered due to


                                                                                       Page 71 of 73
    Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 72 of 73. PageID #: 195




the violations of statutory and Constitutionally mandated duties to ensure information is useful

and reliable. A proper analysis must be completed in a timely manner.


6.    Should the Court determine no viable alternatives for relief are available
we ask that the Court grant a writ of mandamus and compel Defendant
Agency, Director Rochelle Walensky and other relevant agency personnel to
comply with laws they failed to follow in the new policy or rule on how to
code deaths by COVID-19.


       While Plaintiffs strongly believe they have standing and that the Court has a duty to order

the relief requested above, we request that, should the Court disagree, it grant a writ of

mandamus to compel the appropriate Defendants to follow the law and/or order their staff to do

the same.

                                              Respectfully submitted,




                                              ____/s Thomas Renz____________________

                                              ATTORNEY
                                              Thomas Renz
                                              Bar ID: 98645
                                              1907 W State St. #162
                                              Fremont, OH 43420
                                              Phone: 419-351-4248
                                              Email: renzlawllc@gmail.com
                                              AND


_                                             /s/ N. Ana Garner______________
                                              N. Ana Garner, Co-Counsel
                                              NMSB #921
                                              1000 Cordova Place, #644
                                              Santa Fe, NM 87505
                                              Tel: 505-930-5170
                                              Email: GarnerLaw@yahoo.com
                                              (pending pro hac vice approval)

                                                                                       Page 72 of 73
Case: 3:20-cv-02814-JRK Doc #: 10 Filed: 02/03/21 73 of 73. PageID #: 196




                                 AND


                                 Robert J. Gargasz, Esq.
                                 SCR #0007136
                                 Robert J. Gargasz Co., LPA
                                 1670 Cooper Foster Park Road
                                 Lorain, OH 44053
                                 Phone (440) 960-1670
                                 Fax (440) 960-1754
                                 Email: rjgargasz@gmail.com




                                                                 Page 73 of 73
